EXHIBIT 10.16
 
EXECUTION COPY


ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT


This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 27th day of January, 2012, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), U.S. Bank
National Association, a national banking association, not in its individual
capacity but solely as trustee (in such capacity, the “Trustee” or the
“Assignee”) under a Pooling and Servicing Agreement dated as of January 1, 2012
(the “Pooling and Servicing Agreement”), and PrimeLending, a PlainsCapital
Company, a Texas corporation (“PrimeLending”).


In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of January 30, 2011,
between Assignor and PrimeLending (the “Purchase Agreement”) as modified or
supplemented by this Agreement.  Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement.  Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.


Assignment


1.           Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by PrimeLending pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.


2.           Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by PrimeLending pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, Depositor is released from all obligations under
the Purchase Agreement, and Assignee hereby accepts such assignment from
Depositor.


3.           PrimeLending hereby acknowledges the foregoing assignments.


Representations and Warranties


4.           Assignor warrants and represents to, and covenants with, Depositor,
Assignee and PrimeLending as of the date hereof that:


(a)           Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 
 

--------------------------------------------------------------------------------

 


(b)            Assignor is the lawful owner of its interests and rights under
the Purchase Agreement to the extent of the Mortgage Loans, free and clear from
any and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;


(c)            There are no offsets, counterclaims or other defenses available
to PrimeLending with respect to the Purchase Agreement;


(d)            Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;


(e)            Assignor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of Assignor’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignor’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which Assignor is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Assignor or its property is
subject.  The execution, delivery and performance by Assignor of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on the part of Assignor.  This
Agreement has been duly executed and delivered by Assignor and, upon the due
authorization, execution and delivery by Assignee, will constitute the valid and
legally binding obligation of Assignor enforceable against Assignor in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law; and


(f)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.


5.           Depositor warrants and represents to, and covenants with, Assignor,
Assignee and PrimeLending that as of the date hereof:


(a)            Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 
2

--------------------------------------------------------------------------------

 


(b)            Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of Depositor’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Depositor’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which Depositor is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Depositor or its property is
subject.  The execution, delivery and performance by Depositor of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on part of Depositor. This
Agreement has been duly executed and delivered by Depositor and, upon the due
authorization, execution and delivery by the other parties hereto, will
constitute the valid and legally binding obligation of Depositor enforceable
against Depositor in accordance with its terms except as enforceability may be
limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and by
general principles of equity regardless of whether enforceability is considered
in a proceeding in equity or at law; and


(c)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.


6.           Assignee warrants and represents to, and covenants with, Assignor,
Depositor and PrimeLending that as of the date hereof:


(a)            Assignee is a national banking association duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization; and


(b)            Assignee has been directed to enter into this Agreement pursuant
to the provisions of the Pooling and Servicing Agreement.  The execution,
delivery and performance by Assignee of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary action on part of Assignee. This Agreement has been duly executed and
delivered by Assignee and, upon the due authorization, execution and delivery by
the other parties hereto, will constitute the valid and legally binding
obligation of Assignee enforceable against Assignee in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law.

 
3

--------------------------------------------------------------------------------

 


7.          PrimeLending warrants and represents to, and covenants with,
Assignor, Depositor and Assignee as of the date hereof that:


(a)           Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;


(b)            PrimeLending is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has all
requisite power and authority to perform its obligations under the Purchase
Agreement;


(c)            PrimeLending has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of PrimeLending’s
business and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of PrimeLending’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which PrimeLending is
now a party or by which it is bound, or result in the violation of any law,
rule, regulation, order, judgment or decree to which PrimeLending or its
property is subject.  The execution, delivery and performance by PrimeLending of
this Agreement and the consummation by it of the transactions contemplated
hereby, have been duly authorized by all necessary corporate action on part of
PrimeLending.  This Agreement has been duly executed and delivered by
PrimeLending and, upon the due authorization, execution and delivery by
Assignor, Assignee and the Depositor, will constitute the valid and legally
binding obligation of PrimeLending enforceable against PrimeLending in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law; and


(d)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by PrimeLending in connection with the execution, delivery or
performance by PrimeLending of this Agreement, or the consummation by it of the
transactions contemplated hereby.


Restated PrimeLending Representations and Warranties


8.           Pursuant to Section 32(d) of the Purchase Agreement, PrimeLending
hereby restates to Depositor and Assignee (a) the representations and warranties
set forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date and (b) the representations and warranties set forth in Subsection 7.02 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.

 
4

--------------------------------------------------------------------------------

 


In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the
Purchase Agreement, including, without limitation, the right to compel
PrimeLending to repurchase Mortgage Loans pursuant to Section 7.03 of the
Purchase Agreement, subject to the provisions of Section 10.


Recognition of Assignee


9.           From and after the date hereof, subject to Section 10 below,
PrimeLending shall recognize Assignee as owner of the Mortgage Loans and will
perform its obligations hereunder for the benefit of the Assignee in accordance
with the Purchase Agreement, as modified hereby or as may be amended from time
to time, as if Assignee and PrimeLending had entered into a separate purchase
agreement for the purchase of the Mortgage Loans in the form of the Purchase
Agreement, the terms of which are incorporated herein by reference, as amended
by this Agreement.


Enforcement of Rights


10.         (a)             Controlling Holder Rights.  PrimeLending agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will exercise all of Assignee's rights as Purchaser under the following
section of the Purchase Agreement:


 
Purchase Agreement:

 
Section or Subsection
 
Matter
     
7.03, other than 7.03(c)
 
Repurchase and Substitution



(b)            If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) shall be exercised by Assignee.


Amendments to Purchase Agreement


11.         The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:


(a)            Definitions.


(i)           The definitions of “Arbitration,” “Business Day” and “Repurchase
Price” set forth in Section 1 of the Purchase Agreement shall be deleted and
replaced in their entirety as follows:

 
5

--------------------------------------------------------------------------------

 


Arbitration:  Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in New York, New
York or other place mutually acceptable to the parties to the arbitration.


Business Day:  Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Maryland, Minnesota, Missouri or New York,
(iii) a day on which banks in the states of California, Maryland, Minnesota,
Missouri or New York, are authorized or obligated by law or executive order to
be closed or (iv) a day on which the New York Stock Exchange or the Federal
Reserve Bank of New York is closed.


Repurchase Price:   With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.


(b)           The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.


Miscellaneous


12.         All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:


(a)         In the case of PrimeLending,


  PrimeLending, a PlainsCapital Company
  18111 Preston Road, Suite 900
  Dallas, Texas  75252
  Attention:  Mr. Scott Eggen, SVP
  Phone: 972-248-7866


  with a copy to the General Counsel at the same address

 
6

--------------------------------------------------------------------------------

 


(b)         In the case of Assignee,


  U.S. Bank National Association
  60 Livingston Avenue
  EP-MN-WS3D
  St. Paul, Minnesota, 55107
  Attention: Structured Finance – Sequoia Mortgage Loan Trust 2012-1


 (c)        In the case of Depositor,


  Sequoia Residential Funding, Inc.
  One Belvedere Place, Suite 360
  Mill Valley, California 94941
  Attention: William Moliski


  with a copy to


  General Counsel at the same address


(d)         In the case of Assignor,


  Redwood Residential Acquisition Corporation
  One Belvedere Place, Suite 360
  Mill Valley, California 94941
  Attention: William Moliski


  with a copy to


  General Counsel at the same address


(e)         In the case of Master Servicer,


  Wells Fargo Bank, N.A.
  9062 Old Annapolis Road
  Columbia, Maryland 21045)
  Telephone number:  (410) 884-2000
  Facsimile number: (410) 715-2380
  Electronic mail address:  g=cts-spg-team-a-5@wellsfargo.com
  Attention:  Client Manager — Sequoia Mortgage Trust 2012-1


(f)          In the case of the initial Controlling Holder,


  Sequoia Mortgage Funding Corporation
  One Belvedere Place, Suite 360
  Mill Valley, California 94941
  Attention: William Moliski

 
7

--------------------------------------------------------------------------------

 


  with a copy to


  General Counsel at the same address


13.        This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.


14.        No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.


15.        This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto.  Any entity into which Assignor, Depositor,
Assignee or PrimeLending may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
PrimeLending, respectively, hereunder.


16.        This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by PrimeLending
pursuant to the Purchase Agreement to the extent of the Mortgage Loans by
Assignor to Depositor and by Depositor to Assignee, and the termination of the
Purchase Agreement.


17.        This Agreement may be executed simultaneously in any number of
counterparts.  Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.


18.        The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto.  PrimeLending hereby consents to
such exercise and enforcement.


19.        It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by U.S. Bank National Association (“U.S. Bank”) not in
its individual capacity but solely as Trustee on behalf of the trust created by
the Pooling and Servicing Agreement referred to herein (the “Trust”) in the
exercise of the powers and authority conferred upon and vested in it, and as
directed in the Pooling and Servicing Agreement, (ii) each of the undertakings
and agreements herein made on behalf of the Trust is made and intended not as a
personal undertaking or agreement of or by U.S. Bank but is made and intended
for purposes of binding only the Trust, (iii) nothing herein contained shall be
construed as creating any liability on the part of U.S. Bank, individually or
personally, to perform any covenant either express or implied in this Agreement,
all such liability, if any, being expressly waived by the parties hereto and by
any person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall U.S. Bank in its individual capacity or in its capacity as
Trustee be personally liable for the payment of any indebtedness, amounts or
expenses owed by the Assignor under the Purchase Agreement, as modified or
supplemented by this Agreement (such indebtedness, expenses and other amounts
being payable solely from and to the extent of funds of the Trust) or be
personally liable for the breach or failure of any obligation, representation,
warranty or covenant made under this Agreement or any other related documents.

 
8

--------------------------------------------------------------------------------

 


20.         Master Servicer.  PrimeLending hereby acknowledges that the Assignee
has appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee.  The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of PrimeLending
hereunder and under the Purchase Agreement and the right to exercise the
remedies of the Purchaser hereunder and under the Purchase Agreement.


PrimeLending shall make all remittances due by it to the Purchaser with respect
to the Mortgage Loans to the following account by wire transfer of immediately
available funds:


Wells Fargo Bank, N.A.
San Francisco, California
ABA# 121-000-248
Account #3970771416
Account Name: SAS Clearing
FFC: Account #8386630, Sequoia Mortgage Trust 2012-1 Distribution Account


21.         PrimeLending acknowledges that the custodian will be Wells Fargo
Bank, N.A. acting pursuant to the Custodial Agreement.  Notwithstanding Section
10 of the Purchase Agreement, PrimeLending shall pay shipping expenses for any
Mortgage Loan Documents if there has been a breach of any representation or
warranty made with respect to the related Mortgage Loan in Subsection 7.01 of
the Purchase Agreement.

 
9

--------------------------------------------------------------------------------

 


22.         Rule 17g-5 Compliance.  PrimeLending hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2012-1” and an identification of the type of information being provided in the
body of such electronic mail.  The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
PrimeLending in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider.  PrimeLending shall have no liability for
(i) the Rule 17g-5 Information Provider’s failure to post information provided
by it in accordance with the terms of this Agreement or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information
Provider.  None of the foregoing restrictions in this Section 22 prohibit or
restrict oral or written communications, or providing information, between
PrimeLending, on the one hand, and any Rating Agency or NRSRO, on the other
hand, with regard to (i) such Rating Agency’s or NRSRO’s review of the ratings
it assigns to PrimeLending or (ii) such Rating Agency’s or NRSRO’s evaluation of
PrimeLending’s operations in general; provided, however, that PrimeLending shall
not provide any information relating to the Mortgage Loans to such Rating Agency
or NRSRO in connection with such review and evaluation by such Rating Agency or
NRSRO unless: (x) borrower, property or deal specific identifiers are redacted;
or (y) such information has already been provided to the Rule 17g-5 Information
Provider.


 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.



 
REDWOOD RESIDENTIAL ACQUISITION CORPORATION
 
Assignor
       
By:
   
Name:
   
Title:
         
SEQUOIA RESIDENTIAL FUNDING, INC.
 
Depositor
       
By:
   
Name:
   
Title:
         
U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
Trustee,
 
Assignee
       
By:
   
Name:
   
Title:
         
PRIMELENDING, A PLAINSCAPITAL COMPANY
       
By:
   
Name:
   
Title:
 



Accepted and agreed to by:
     
WELLS FARGO BANK, N.A.
 
Master Servicer
       
By:
   
Name:
   
Title:
   


 
11

--------------------------------------------------------------------------------

 

ATTACHMENT 1


MORTGAGE LOAN SCHEDULE

 
 

--------------------------------------------------------------------------------

 
 

KEY
Primary Servicer
Servicing Fee %
Servicing Fee—Flatdollar
Servicing Advance Methodology
Originator
Loan Group
Loan Number
Servicer Number
Amortization Type
Lien Position
HELOC Indicator
Loan Purpose
1
1000938
0.002500
   
1000536
2
1050001057
2135601557
1
1
0
7
2
1000383
0.002500
   
1000536
1
1050001815
2058601997
1
1
0
9
3
1000938
0.002500
   
1000536
2
1050001035
3624700942
1
1
0
9
4
1000938
0.002500
   
1000536
1
1050000663
2027601803
2
1
0
7
5
1000938
0.002500
   
1000536
2
1050001065
2168600339
1
1
0
7
6
1000938
0.002500
   
1000536
1
1050001087
2028607129
1
1
0
9
7
1000383
0.002500
   
1000536
2
1050001571
2105600365
1
1
0
7
8
1000383
0.002500
   
1000536
1
1050001189
2039604549
1
1
0
9
9
1000938
0.002500
   
1000536
1
1050001007
3006613221
2
1
0
9
10
1000938
0.002500
   
1000536
2
1050000977
2036605744
1
1
0
9
11
1000938
0.002500
   
1000536
1
1050001098
3602601402
2
1
0
9
12
1000938
0.002500
   
1000536
2
1050001086
2027602127
1
1
0
7
13
1000938
0.002500
   
1000536
2
1050000900
2135601691
1
1
0
7
14
1000938
0.002500
   
1000536
2
1050000905
2198600346
1
1
0
7
15
1000383
0.002500
   
1000536
2
1050001194
2198600379
1
1
0
7
16
1000938
0.002500
   
1000536
2
1050001101
2161601739
1
1
0
7
17
1000383
0.002500
   
1000536
1
1050001157
6014600293
1
1
0
7
18
1000938
0.002500
   
1000536
2
1050001118
3006613329
1
1
0
7
19
1000383
0.002500
   
1000536
1
1050001167
3726600119
1
1
0
9
20
1000383
0.002500
   
1000536
2
    1050001275
    2046605421
1
1
0
7
21
1000938
0.002500
   
1000536
2
1050001011
3721600135
1
1
0
7
22
1000938
0.002500
   
1000536
2
1050000970
2088700361
1
1
0
9
23
1000383
0.002500
   
1000536
1
1050001155
3643602404
1
1
0
3
24
1000938
0.002500
   
1000536
2
1050000967
2036605817
1
1
0
7
25
1000938
0.002500
   
1000536
1
1050000773
2131700638
2
1
0
7
26
1000383
0.002500
   
1000536
2
1050001187
3052602876
1
1
0
9
27
1000383
0.002500
   
1000536
1
1050001117
3602601352
1
1
0
9
28
1000938
0.002500
   
1000536
1
1050000786
2027601961
2
1
0
7
29
1000383
0.002500
   
1000536
1
1050001249
6005600186
1
1
0
9
30
1000383
0.002500
   
1000536
1
1050001256
2030601875
1
1
0
9
31
1000938
0.002500
   
1000536
2
1050000808
2073603307
1
1
0
9
32
1000938
0.002500
   
1000536
1
1050001090
2273600002
1
1
0
9
33
1000938
0.002500
   
1000536
1
1050000992
2028606980
2
1
0
7
34
1000383
0.002500
   
1000536
1
1050001340
3052602909
1
1
0
9
35
1000383
0.002500
   
1000536
1
1050001092
6014600088
2
1
0
7
36
1000383
0.002500
   
1000536
2
1050001169
3726600244
1
1
0
7
37
1000938
0.002500
   
1000536
2
1050000882
2001707282
1
1
0
9
38
1000938
0.002500
   
1000536
2
1050001045
2253600055
1
1
0
7
39
1000938
0.002500
   
1000536
1
1050001066
2027602116
2
1
0
7
40
1000383
0.002500
   
1000536
2
1050001307
20631100547
1
1
0
7
41
1000938
0.002500
   
1000536
1
1050001070
3092605524
2
1
0
9
42
1000383
0.002500
   
1000536
1
1050001777
2027602195
2
1
0
7
43
1000938
0.002500
   
1000536
2
1050001023
1083602358
1
1
0
7
44
1000383
0.002500
   
1000536
1
1050001254
21871100062
1
1
0
9
45
1000938
0.002500
   
1000536
2
1050001044
2088700451
1
1
0
7
46
1000938
0.002500
   
1000536
2
1050000975
2204600190
1
1
0
7
47
1000938
0.002500
   
1000536
2
1050000941
2027602080
1
1
0
7
48
1000938
0.002500
   
1000536
2
1050001036
2027602115
1
1
0
7
49
1000938
0.002500
   
1000536
2
1050000893
2001707491
1
1
0
9
50
1000383
0.002500
   
1000536
1
1050001253
6005600275
1
1
0
9
51
1000938
0.002500
   
1000536
1
1050000809
3006612518
2
1
0
7
52
1000383
0.002500
   
1000536
2
1050001168
3726600200
1
1
0
9
53
1000938
0.002500
   
1000536
2
1050001111
3670600488
1
1
0
7
54
1000383
0.002500
   
1000536
1
1050001621
6005600235
1
1
0
9
55
1000938
0.002500
   
1000536
2
1050001010
2097600762
1
1
0
9
56
1000938
0.002500
   
1000536
2
1050000861
3006612846
1
1
0
7
57
1000383
0.002500
   
1000536
1
1050001433
3602601464
1
1
0
9
58
1000938
0.002500
   
1000536
2
1050000982
3650602060
1
1
0
7
59
1000938
0.002500
   
1000536
1
1050000821
20631100115
2
1
0
7
60
1000938
0.002500
   
1000536
2
1050000947
2244701095
1
1
0
7
61
1000383
0.002500
   
1000536
1
1050001274
2198600438
1
1
0
9
62
1000383
0.002500
   
1000536
2
1050001063
2177600280
1
1
0
9
63
1000938
0.002500
   
1000536
2
1050000836
2003602264
1
1
0
9
64
1000938
0.002500
   
1000536
2
1050000911
2141600122
1
1
0
9
65
1000383
0.002500
   
1000536
1
1050001284
2108600297
1
1
0
9
66
1000938
0.002500
   
1000536
1
1050001089
2210600429
1
1
0
9
67
1000938
0.002500
   
1000536
2
1050000903
2073603486
1
1
0
7
68
1000383
0.002500
   
1000536
2
1050001115
20321100005
1
1
0
9
69
1000938
0.002500
   
1000536
2
1050001040
20171100351
1
1
0
7
70
1000938
0.002500
   
1000536
2
1050000924
2123700490
1
1
0
9
71
1000938
0.002500
   
1000536
2
1050001099
2125602741
1
1
0
9
72
1000938
0.002500
   
1000536
2
1050000989
3602601382
1
1
0
9
73
1000938
0.002500
   
1000536
2
1050001100
2238600305
1
1
0
9
74
1000383
0.002500
   
1000536
1
1050001317
21491100132
2
1
0
9
75
1000938
0.002500
   
1000536
2
1050000940
7000603545
1
1
0
7
76
1000938
0.002500
   
1000536
2
1050000892
2051601528
1
1
0
7
77
1000938
0.002500
   
1000536
2
1050000986
2051601611
1
1
0
7
78
1000938
0.002500
   
1000536
1
1050001079
3602601390
1
1
0
9
79
1000383
0.002500
   
1000536
2
1050001195
3705600434
1
1
0
9
80
1000938
0.002500
   
1000536
2
1050000994
2001708537
1
1
0
7
81
1000938
0.002500
   
1000536
2
1050001058
2001708593
1
1
0
9
82
1000938
0.002500
   
1000536
1
1050000888
2198600319
2
1
0
7
83
1000938
0.002500
   
1000536
2
1050000810
2001708071
1
1
0
9
84
1000938
0.002500
   
1000536
2
1050001128
3726600150
1
1
0
9
85
1000938
0.002500
   
1000536
2
1050000904
2198600334
1
1
0
7
86
1000938
0.002500
   
1000536
1
1050000790
2083600913
2
1
0
7
87
1000383
0.002500
   
1000536
1
1050001227
2218601128
1
1
0
7
88
1000938
0.002500
   
1000536
2
1050001112
2248600040
1
1
0
7
89
1000938
0.002500
   
1000536
1
1050001001
3612601111
1
1
0
9
90
1000938
0.002500
   
1000536
2
1050001019
2036605864
1
1
0
7
91
1000938
0.002500
   
1000536
1
1050001004
3627601196
2
1
0
7
92
1000383
0.002500
   
1000536
2
1050001338
6005600286
1
1
0
7
93
1000938
0.002500
   
1000536
2
1050000922
2027602067
1
1
0
9
94
1000938
0.002500
   
1000536
2
1050000781
2153601079
1
1
0
9
95
1000938
0.002500
   
1000536
1
1050001026
3726600027
2
1
0
9
96
1000938
0.002500
   
1000536
2
1050001110
2154601123
1
1
0
7
97
1000938
0.002500
   
1000536
2
1050000944
2027602053
1
1
0
7
98
1000383
0.002500
   
1000536
2
1050001179
2001708341
1
1
0
9
99
1000383
0.002500
   
1000536
2
1050001094
2154601108
1
1
0
7
100
1000383
0.002500
   
1000536
2
1050001229
2154601170
1
1
0
9
101
1000383
0.002500
   
1000536
1
1050001750
2045701120
1
1
0
9
102
1000383
0.002500
   
1000536
1
1050001512
2051601642
2
1
0
7
103
1000383
0.002500
   
1000536
2
1050000963
2238600275
1
1
0
9
104
1000383
0.002500
   
1000536
1
1050001222
3651604471
1
1
0
7
105
1000383
0.002500
   
1000536
2
1050001758
3706601428
1
1
0
9
106
1000383
0.002500
   
1000536
1
1050001067
3707602678
2
1
0
9



KEY
Cash Out Amount
Total Origination and Discount Points
Covered/High Cost Loan Indicator
Relocation Loan Indicator
Broker Indicator
Channel
Escrow Indicator
Senior Loan
Amount(s)
Loan Type of Most
Senior Lien
Hybrid Period of
Most Senior Lien (in
months)
Neg Am Limit of
Most Senior Lien
Junior Mortgage
Balance
1
         
1
4
0
     
0.00
2
         
1
4
0
     
0.00
3
         
1
0
0
     
0.00
4
         
1
4
0
     
0.00
5
         
1
0
0
     
200000.00
6
         
1
0
0
     
0.00
7
         
1
4
0
     
0.00
8
         
1
4
0
     
0.00
9
         
1
0
0
     
0.00
10
         
1
4
0
     
0.00
11
         
1
0
0
     
0.00
12
         
1
0
0
     
0.00
13
         
1
0
0
     
0.00
14
         
1
4
0
     
0.00
15
         
1
4
0
     
0.00
16
         
1
4
0
     
0.00
17
         
1
4
0
     
0.00
18
         
1
4
0
     
0.00
19
         
1
0
0
     
0.00
20
         
1
4
0
     
0.00
21
         
1
4
0
     
0.00
22
         
1
0
0
     
0.00
23
         
1
0
0
     
0.00
24
         
1
4
0
     
0.00
25
         
1
4
0
     
0.00
26
         
1
0
0
     
0.00
27
         
1
0
0
     
0.00
28
         
1
0
0
     
0.00
29
         
1
0
0
     
0.00
30
         
1
0
0
     
0.00
31
         
1
4
0
     
0.00
32
         
1
0
0
     
0.00
33
         
1
0
0
     
0.00
34
         
1
0
0
     
0.00
35
         
1
4
0
     
0.00
36
         
1
0
0
     
0.00
37
         
1
0
0
     
0.00
38
         
1
0
0
     
0.00
39
         
1
4
0
     
0.00
40
         
1
4
0
     
0.00
41
         
1
0
0
     
0.00
42
         
1
4
0
     
0.00
43
         
1
0
0
     
0.00
44
         
1
4
0
     
70000.00
45
         
1
4
0
     
0.00
46
         
1
0
0
     
0.00
47
         
1
0
0
     
0.00
48
         
1
0
0
     
0.00
49
         
1
0
0
     
0.00
50
         
1
4
0
     
0.00
51
         
1
0
0
     
0.00
52
         
1
0
0
     
0.00
53
         
1
4
0
     
0.00
54
         
1
4
0
     
0.00
55
         
1
0
0
     
450000.00
56
         
1
0
0
     
0.00
57
         
1
4
0
     
0.00
58
         
1
0
0
     
0.00
59
         
1
0
0
     
0.00
60
         
1
0
0
     
0.00
61
         
1
0
0
     
301775.00
62
         
1
4
0
     
0.00
63
         
1
4
0
     
0.00
64
         
1
0
0
     
0.00
65
         
1
0
0
     
0.00
66
         
1
4
0
     
0.00
67
         
1
0
0
     
0.00
68
         
1
0
0
     
0.00
69
         
1
0
0
     
0.00
70
         
1
4
0
     
0.00
71
         
1
4
0
     
0.00
72
         
1
0
0
     
0.00
73
         
1
0
0
     
0.00
74
         
1
0
0
     
300000.00
75
         
1
4
0
     
0.00
76
         
1
0
0
     
0.00
77
         
1
0
0
     
0.00
78
         
1
0
0
     
0.00
79
         
1
4
0
     
0.00
80
         
1
0
0
     
0.00
81
         
1
0
0
     
0.00
82
         
1
4
0
     
0.00
83
         
1
0
0
     
0.00
84
         
1
0
0
     
0.00
85
         
1
4
0
     
0.00
86
         
1
4
0
     
0.00
87
         
1
0
0
     
0.00
88
         
1
0
0
     
0.00
89
         
1
0
0
     
0.00
90
         
1
4
0
     
0.00
91
         
1
0
0
     
0.00
92
         
1
4
0
     
0.00
93
         
1
0
0
     
0.00
94
         
1
4
0
     
300000.00
95
         
1
0
0
     
0.00
96
         
1
0
0
     
0.00
97
         
1
4
0
     
0.00
98
         
1
0
0
     
0.00
99
         
1
4
0
     
0.00
100
         
1
0
0
     
500000.00
101
         
1
4
0
     
0.00
102
         
1
0
0
     
0.00
103
         
1
0
0
     
0.00
104
         
1
0
0
     
0.00
105
         
1
0
0
     
250000.00
106
         
1
4
0
     
0.00



KEY
Origination Date of
Most Senior Lien
Origination Date
Original Loan
Amount
Original Interest
Rate
Original
Amortization Term
Original Term to
Maturity
First Payment Date
of Loan
Interest Type
Indicator
Original Interest
Only Term
Buy Down Period
HELOC Draw Period
Current Loan
Amount
1
 
20110527
600000.00
0.052500
360
360
20110701
1
0
0
 
595118.77
2
 
20111019
435500.00
0.037500
180
180
20111201
1
0
0
 
431882.13
3
 
20110725
457500.00
0.045000
360
360
20110901
1
0
0
 
454465.01
4
 
20110421
460000.00
0.041250
360
360
20110601
1
0
0
 
454752.06
5
 
20110809
475000.00
0.045000
360
360
20111001
1
0
0
 
471481.10
6
 
20110825
477000.00
0.038750
180
180
20111001
1
0
0
 
462128.97
7
 
20110916
482400.00
0.048750
360
360
20111101
1
0
0
 
480613.31
8
 
20110921
485000.00
0.038750
180
180
20111101
1
0
0
 
479007.60
9
 
20110801
484850.00
0.042500
360
360
20111001
1
0
0
 
482163.80
10
 
20110727
491500.00
0.052500
360
360
20110901
1
0
0
 
488656.39
11
 
20110815
503000.00
0.033750
360
360
20111001
1
0
0
 
485467.89
12
 
20110812
500000.00
0.047500
360
360
20111001
1
0
0
 
497468.74
13
 
20110610
506000.00
0.048750
360
360
20110801
1
0
0
 
502228.88
14
 
20110725
508000.00
0.048750
360
360
20110901
1
0
0
 
504851.37
15
 
20110824
508000.00
0.046250
360
360
20111001
1
0
0
 
505369.20
16
 
20110811
525000.00
0.050000
360
360
20111001
1
0
0
 
522460.94
17
 
20110805
530800.00
0.047500
180
180
20111001
1
0
0
 
522641.13
18
 
20110907
527600.00
0.048750
360
360
20111101
1
0
0
 
525645.91
19
 
20110819
536250.00
0.036250
180
180
20111001
1
0
0
 
527222.64
20
 
20110915
546400.00
0.047500
360
360
20111101
1
0
0
 
544329.48
21
 
20110721
549350.00
0.046250
360
360
20110901
1
0
0
 
545786.93
22
 
20110719
550000.00
0.051250
360
360
20110901
1
0
0
 
546743.70
23
 
20110826
555000.00
0.038750
180
180
20111001
1
0
0
 
545842.15
24
 
20110801
552800.00
0.052500
360
360
20111001
1
0
0
 
550246.99
25
 
20110429
560000.00
0.042500
360
360
20110601
1
0
0
 
553750.73
26
 
20110907
560000.00
0.047500
360
360
20111101
1
0
0
 
557877.94
27
 
20110926
566175.00
0.045000
180
180
20111101
1
0
0
 
559526.00
28
 
20110518
570000.00
0.042500
360
360
20110701
1
0
0
 
564444.08
29
 
20110524
590000.00
0.041250
180
180
20110701
1
0
0
 
561133.49
30
 
20110926
572000.00
0.037500
180
180
20111101
1
0
0
 
562851.72
31
 
20110613
572000.00
0.052500
360
360
20110801
1
0
0
 
568020.03
32
 
20110823
574950.00
0.037500
180
180
20111001
1
0
0
 
565367.39
33
 
20110727
575250.00
0.045000
360
360
20110901
1
0
0
 
571433.88
34
 
20110923
575500.00
0.037500
180
180
20111101
1
0
0
 
567502.58
35
 
20110727
578250.00
0.032500
360
360
20110901
1
0
0
 
573466.24
36
 
20110808
586800.00
0.048750
360
360
20111001
1
0
0
 
583896.31
37
 
20110624
600000.00
0.050000
360
360
20110801
1
0
0
 
590852.31
38
 
20110811
608100.00
0.046250
360
360
20111001
1
0
0
 
604950.80
39
 
20110824
610000.00
0.031250
360
360
20111001
1
0
0
 
605885.77
40
 
20110915
612000.00
0.047500
360
360
20111101
1
0
0
 
609680.90
41
 
20110725
620000.00
0.042500
360
360
20110901
1
0
0
 
613691.57
42
 
20111006
622400.00
0.035000
360
360
20111201
1
0
0
 
620438.11
43
 
20110815
624000.00
0.050000
360
360
20111001
1
0
0
 
619974.79
44
 
20111003
628000.00
0.038750
180
180
20111201
1
0
0
 
622835.51
45
 
20110721
650000.00
0.048750
360
360
20110901
1
0
0
 
645971.28
46
 
20110803
650436.00
0.052500
360
360
20111001
1
0
0
 
647432.07
47
 
20110711
657200.00
0.048750
360
360
20110901
1
0
0
 
653126.62
48
 
20110725
663750.00
0.046250
360
360
20110901
1
0
0
 
659444.95
49
 
20110630
667000.00
0.051250
360
360
20110801
1
0
0
 
660945.17
50
 
20111003
677000.00
0.038750
180
180
20111201
1
0
0
 
671432.54
51
 
20110429
682950.00
0.041250
360
360
20110601
1
0
0
 
675158.51
52
 
20110819
680000.00
0.047500
360
360
20111001
1
0
0
 
676557.50
53
 
20110808
680000.00
0.053750
360
360
20111001
1
0
0
 
676931.59
54
 
20110926
690000.00
0.038750
180
180
20111101
1
0
0
 
681474.72
55
 
20110826
687050.00
0.048750
360
360
20111001
1
0
0
 
683650.19
56
 
20110527
700000.00
0.051250
360
360
20110701
1
0
0
 
694172.98
57
 
20110928
700000.00
0.037500
180
180
20111101
1
0
0
 
691263.58
58
 
20110729
700000.00
0.052500
360
360
20110901
1
0
0
 
695950.08
59
 
20110527
703200.00
0.050000
360
360
20110701
1
0
0
 
697211.04
60
 
20110701
760000.00
0.052500
360
360
20110801
1
0
0
 
754711.95
61
 
20110922
780000.00
0.036250
180
180
20111101
1
0
0
 
769411.60
62
 
20110826
785000.00
0.045000
360
360
20111001
1
0
0
 
779918.05
63
 
20110623
800000.00
0.051250
360
360
20110801
1
0
0
 
794304.10
64
 
20110623
814000.00
0.051250
360
360
20110801
1
0
0
 
808204.47
65
 
20111005
813450.00
0.037500
180
180
20111201
1
0
0
 
806492.34
66
 
20110909
822000.00
0.042500
180
180
20111101
1
0
0
 
812147.75
67
 
20110630
826000.00
0.048750
360
360
20110801
1
0
0
 
819843.98
68
 
20110915
826000.00
0.050000
360
360
20111101
1
0
0
 
821878.12
69
 
20110805
828000.00
0.050000
360
360
20111001
1
0
0
 
823995.53
70
 
20110718
839000.00
0.048750
360
360
20110901
1
0
0
 
832724.81
71
 
20110818
839600.00
0.042500
360
360
20111001
1
0
0
 
834948.38
72
 
20110801
841900.00
0.048750
360
360
20110901
1
0
0
 
836681.86
73
 
20110815
850000.00
0.052500
360
360
20111001
1
0
0
 
846074.41
74
 
20111013
887000.00
0.035000
360
360
20111201
1
0
0
 
874982.50
75
 
20110629
892500.00
0.052500
360
360
20110801
1
0
0
 
886290.03
76
 
20110613
900000.00
0.051250
360
360
20110801
1
0
0
 
893592.14
77
 
20110803
900000.00
0.048750
360
360
20111001
1
0
0
 
895546.47
78
 
20110826
920000.00
0.042500
180
180
20111001
1
0
0
 
905271.47
79
 
20110826
920000.00
0.046250
360
360
20111001
1
0
0
 
914666.20
80
 
20110725
930000.00
0.050000
360
360
20110901
1
0
0
 
924366.04
81
 
20110802
929800.00
0.046250
360
360
20111001
1
0
0
 
924984.78
82
 
20110603
956000.00
0.040000
360
360
20110801
1
0
0
 
947666.29
83
 
20110620
956000.00
0.050000
360
360
20110801
1
0
0
 
949035.75
84
 
20110825
959000.00
0.051250
360
360
20111001
1
0
0
 
954467.46
85
 
20110706
980000.00
0.050000
360
360
20110901
1
0
0
 
974063.15
86
 
20110517
996000.00
0.048750
360
360
20110701
1
0
0
 
986315.05
87
 
20110927
999900.00
0.038750
180
180
20111101
1
0
0
 
987545.74
88
 
20110825
    1000000.00
0.050000
360
360
20111001
1
0
0
 
995163.66
89
 
20110720
1022300.00
0.040000
180
180
20110901
1
0
0
 
1000383.59
90
 
20110808
1060000.00
0.050000
360
360
20111001
1
0
0
 
1054873.50
91
 
20110728
1065000.00
0.040000
360
360
20110901
1
0
0
 
1057276.32
92
 
20110916
1080000.00
0.048750
360
360
20111101
1
0
0
 
1075999.95
93
 
20110725
1100000.00
0.050000
360
360
20110901
1
0
0
 
1093336.17
94
 
20110527
1111500.00
0.052500
360
360
20110701
1
0
0
 
1102457.52
95
 
20110726
1220800.00
0.038750
360
360
20110901
1
0
0
 
1211749.32
96
 
20110822
1275750.00
0.048750
360
360
20111001
1
0
0
 
1269436.81
97
 
20110805
1282500.00
0.047500
360
360
20111001
1
0
0
 
1274794.94
98
 
20110926
1818750.00
0.048750
360
360
20111101
1
0
0
 
1812013.82
99
 
20110829
1950000.00
0.048750
360
360
20111001
1
0
0
 
1930350.65
100
 
20110929
2000000.00
0.046250
360
360
20111101
1
0
0
 
1992246.82
101
 
20111025
581950.00
0.038750
180
180
20111201
1
0
0
 
577164.21
102
 
20111014
826000.00
0.035000
360
360
20111201
1
0
0
 
823396.33
103
 
20110815
1844500.00
0.048750
360
360
20111001
1
0
0
 
1835372.70
104
 
20110914
500000.00
0.041250
180
180
20111101
1
0
0
 
493945.97
105
 
20110916
1114000.00
0.047500
360
360
20111101
1
0
0
 
1109778.64
106
 
20110817
671000.00
0.033750
360
360
20111001
1
0
0
 
666664.63



KEY
Current Interest
Rate
Current Payment
Amount Due
Interest Paid
Through Date
Current Payment
Status
Index Type
ARM Look-back
Days
Gross Margin
ARM Round Flag
ARM Round Factor
Initial Fixed Rate
Period
Initial Interest Rate
Cap (Change Up)
Initial Interest Rate
Cap (Change Down)
1
0.052500
3313.22
20120101
0
0
             
2
0.037500
3167.05
20120101
0
0
             
3
0.045000
2318.09
20120101
0
0
             
4
0.041250
2229.39
20120101
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
5
0.045000
2406.76
20120101
0
0
             
6
0.038750
3498.51
20120101
0
0
             
7
0.048750
2552.90
20120101
0
0
             
8
0.038750
3557.18
20120101
0
0
             
9
0.042500
2385.17
20120101
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
10
0.052500
2714.08
20120101
0
0
             
11
0.033750
2223.74
20120101
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
12
0.047500
2608.24
20120101
0
0
             
13
0.048750
2677.79
20120101
0
0
             
14
0.048750
2688.38
20120101
0
0
             
15
0.046250
2611.83
20120101
0
0
             
16
0.050000
2818.31
20120101
0
0
             
17
0.047500
4128.73
20120101
0
0
             
18
0.048750
2792.10
20120101
0
0
             
19
0.036250
3866.56
20120101
0
0
             
20
0.047500
2850.28
20120101
0
0
             
21
0.046250
2824.43
20120101
0
0
             
22
0.051250
2994.68
20120101
0
0
             
23
0.038750
4070.59
20120101
0
0
             
24
0.052500
3052.58
20120101
0
0
             
25
0.042500
2754.86
20120101
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
26
0.047500
2921.23
20120101
0
0
             
27
0.045000
4331.20
20120101
0
0
             
28
0.042500
2804.06
20120101
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
29
0.041250
4401.21
20120101
0
0
             
30
0.037500
4159.71
20120101
0
0
             
31
0.052500
3158.61
20120101
0
0
             
32
0.037500
4181.17
20120101
0
0
             
33
0.045000
2914.71
20120101
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
34
0.037500
4185.17
20120101
0
0
             
35
0.032500
2516.58
20120101
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
36
0.048750
3105.39
20120101
0
0
             
37
0.050000
3220.93
20120101
0
0
             
38
0.046250
3126.48
20120101
0
0
             
39
0.031250
2613.09
20120101
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
40
0.047500
3192.48
20120101
0
0
             
41
0.042500
3050.03
20120101
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
42
0.035000
2794.85
20120101
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
43
0.050000
3349.77
20120101
0
0
             
44
0.038750
4606.00
20120101
0
0
             
45
0.048750
3439.85
20120101
0
0
             
46
0.052500
3591.73
20120101
0
0
             
47
0.048750
3477.96
20120101
0
0
             
48
0.046250
3412.60
20120101
0
0
             
49
0.051250
3631.73
20120101
0
0
             
50
0.038750
4965.39
20120101
0
0
             
51
0.041250
3309.92
20120101
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
52
0.047500
3547.20
20120101
0
0
             
53
0.053750
3807.80
20120101
0
0
             
54
0.038750
5060.73
20120101
0
0
             
55
0.048750
3635.93
20120101
0
0
             
56
0.051250
3811.41
20120101
0
0
             
57
0.037500
5090.56
20120101
0
0
             
58
0.052500
3865.43
20120101
0
0
             
59
0.050000
3774.93
20120101
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
60
0.052500
4196.75
20120101
0
0
             
61
0.036250
5624.09
20120101
0
0
             
62
0.045000
3977.48
20120101
0
0
             
63
0.051250
4355.90
20120101
0
0
             
64
0.051250
4432.12
20120101
0
0
             
65
0.037500
5915.59
20120101
0
0
             
66
0.042500
6183.73
20120101
0
0
             
67
0.048750
4371.26
20120101
0
0
             
68
0.050000
4434.15
20120101
0
0
             
69
0.050000
4444.88
20120101
0
0
             
70
0.048750
4440.06
20120101
0
0
             
71
0.042500
4130.33
20120101
0
0
             
72
0.048750
4455.40
20120101
0
0
             
73
0.052500
4693.73
20120101
0
0
             
74
0.035000
3983.03
20120101
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
75
0.052500
4928.42
20120101
0
0
             
76
0.051250
4900.38
20120101
0
0
             
77
0.048750
4762.87
20120101
0
0
             
78
0.042500
6920.96
20120101
0
0
             
79
0.046250
4730.08
20120101
0
0
             
80
0.050000
4992.44
20120101
0
0
             
81
0.046250
4780.47
20120101
0
0
             
82
0.040000
4564.09
20120101
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
83
0.050000
5132.01
20120101
0
0
             
84
0.051250
5221.63
20120101
0
0
             
85
0.050000
5260.85
20120101
0
0
             
86
0.048750
5270.91
20120101
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
87
0.038750
7333.66
20120101
0
0
             
88
0.050000
5368.22
20120101
0
0
             
89
0.040000
7561.83
20120101
0
0
             
90
0.050000
5690.31
20120101
0
0
             
91
0.040000
5084.47
20120101
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
92
0.048750
5715.45
20120101
0
0
             
93
0.050000
5905.04
20120101
0
0
             
94
0.052500
6137.74
20120101
0
0
             
95
0.038750
5740.65
20120101
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
96
0.048750
6751.37
20120101
0
0
             
97
0.047500
6690.13
20120101
0
0
             
98
0.048750
9624.97
20120101
0
0
             
99
0.048750
319.56
20120101
0
0
             
100
0.046250
282.79
20120101
0
0
             
101
0.038750
4268.25
20120101
0
0
             
102
0.035000
3709.11
20120101
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
103
0.048750
9761.25
20120101
0
0
             
104
0.041250
3729.84
20120101
0
0
             
105
0.047500
5811.15
20120101
0
0
             
106
0.033750
2966.47
20120101
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000



KEY
Subsequent Interest
Rate Reset Period
Subsequent Interest
Rate Cap (Change Down)
Subsequent Interest
Rate Cap (Change
Up)
Lifetime Maximum
Rate (Ceiling)
Lifetime Minimum
Rate (Floor)
Negative
Amortization Limit
Initial Negative
Amortization Recast
Period
Subsequent
Negative
Amortization Recast
Period
Initial Fixed
Payment Period
Subsequent
Payment Reset
Period
Initial Periodic
Payment Cap
Subsequent
Periodic Payment
Cap
Initial Minimum
Payment Reset
Period
1
                         
2
                         
3
                         
4
12
0.020000
0.020000
0.091250
0.022500
               
5
                         
6
                         
7
                         
8
                         
9
12
0.020000
0.020000
0.092500
0.022500
               
10
                         
11
12
0.020000
0.020000
0.083750
0.022500
               
12
                         
13
                         
14
                         
15
                         
16
                         
17
                         
18
                         
19
                         
20
                         
21
                         
22
                         
23
                         
24
                         
25
12
0.020000
0.020000
0.092500
0.022500
               
26
                         
27
                         
28
12
0.020000
0.020000
0.092500
0.022500
               
29
                         
30
                         
31
                         
32
                         
33
12
0.020000
0.020000
0.095000
0.022500
               
34
                         
35
12
0.020000
0.020000
0.082500
0.022500
               
36
                         
37
                         
38
                         
39
12
0.020000
0.020000
0.081250
0.022500
               
40
                         
41
12
0.020000
0.020000
0.092500
0.022500
               
42
12
0.020000
0.020000
0.085000
0.022500
               
43
                         
44
                         
45
                         
46
                         
47
                         
48
                         
49
                         
50
                         
51
12
0.020000
0.020000
0.091250
0.022500
               
52
                         
53
                         
54
                         
55
                         
56
                         
57
                         
58
                         
59
6
0.020000
0.020000
0.100000
0.022500
               
60
                         
61
                         
62
                         
63
                         
64
                         
65
                         
66
                         
67
                         
68
                         
69
                         
70
                         
71
                         
72
                         
73
                         
74
12
0.020000
0.020000
0.085000
0.022500
               
75
                         
76
                         
77
                         
78
                         
79
                         
80
                         
81
                         
82
12
0.020000
0.020000
0.090000
0.022500
               
83
                         
84
                         
85
                         
86
12
0.020000
0.020000
0.098750
0.022500
               
87
                         
88
                         
89
                         
90
                         
91
12
0.020000
0.020000
0.090000
0.022500
               
92
                         
93
                         
94
                         
95
12
0.020000
0.020000
0.088750
0.022500
               
96
                         
97
                         
98
                         
99
                         
100
                         
101
                         
102
6
0.020000
0.020000
0.085000
0.022500
               
103
                         
104
                         
105
                         
106
6
0.020000
0.020000
0.083750
0.022500
               



KEY
Subsequent
Minimum Payment
Reset Period
Option ARM
Indicator
Options at Recast
Initial Minimum
Payment
Current Minimum
Payment
Prepayment Penalty
Calculation
Prepayment Penalty
Type
Prepayment Penalty
Total Term
Prepayment Penalty
Hard Term
Primary Borrower ID
Number of
Mortgaged
Properties
Total Number of
Borrowers
Self-employment
Flag
1
 
0
         
0
 
197
1
 
0
2
 
0
         
0
 
288
2
 
0
3
 
0
         
0
 
119
1
 
0
4
 
0
         
0
 
292
2
 
0
5
 
0
         
0
 
155
3
 
0
6
 
0
         
0
 
255
1
 
1
7
 
0
         
0
 
268
1
 
0
8
 
0
         
0
 
99
1
 
1
9
 
0
         
0
 
259
1
 
0
10
 
0
         
0
 
302
1
 
0
11
 
0
         
0
 
49
1
 
1
12
 
0
         
0
 
65
2
 
0
13
 
0
         
0
 
230
2
 
0
14
 
0
         
0
 
146
2
 
0
15
 
0
         
0
 
170
2
 
0
16
 
0
         
0
 
295
2
 
1
17
 
0
         
0
 
174
2
 
0
18
 
0
         
0
 
206
1
 
1
19
 
0
         
0
 
265
1
 
1
20
 
0
         
0
 
150
2
 
1
21
 
0
         
0
 
294
1
 
0
22
 
0
         
0
 
405
1
 
0
23
 
0
         
0
 
422
1
 
1
24
 
0
         
0
 
243
1
 
0
25
 
0
         
0
 
192
2
 
0
26
 
0
         
0
 
242
1
 
1
27
 
0
         
0
 
239
3
 
0
28
 
0
         
0
 
281
1
 
0
29
 
0
         
0
 
126
1
 
1
30
 
0
         
0
 
254
2
 
1
31
 
0
         
0
 
19
1
 
0
32
 
0
         
0
 
151
1
 
1
33
 
0
         
0
 
245
2
 
0
34
 
0
         
0
 
249
1
 
1
35
 
0
         
0
 
432
1
 
0
36
 
0
         
0
 
266
2
 
0
37
 
0
         
0
 
68
1
 
1
38
 
0
         
0
 
244
1
 
1
39
 
0
         
0
 
13
2
 
0
40
 
0
         
0
 
256
1
 
1
41
 
0
         
0
 
145
1
 
0
42
 
0
         
0
 
260
2
 
0
43
 
0
         
0
 
251
3
 
1
44
 
0
         
0
 
23
2
 
0
45
 
0
         
0
 
261
4
 
1
46
 
0
         
0
 
138
1
 
1
47
 
0
         
0
 
85
3
 
0
48
 
0
         
0
 
271
1
 
0
49
 
0
         
0
 
250
1
 
0
50
 
0
         
0
 
149
2
 
0
51
 
0
         
0
 
247
2
 
0
52
 
0
         
0
 
262
3
 
0
53
 
0
         
0
 
431
2
 
0
54
 
0
         
0
 
123
1
 
1
55
 
0
         
0
 
187
1
 
1
56
 
0
         
0
 
275
1
 
0
57
 
0
         
0
 
45
1
 
1
58
 
0
         
0
 
101
2
 
1
59
 
0
         
0
 
257
1
 
1
60
 
0
         
0
 
112
2
 
0
61
 
0
         
0
 
273
1
 
1
62
 
0
         
0
 
180
2
 
1
63
 
0
         
0
 
246
1
 
0
64
 
0
         
0
 
258
2
 
0
65
 
0
         
0
 
107
2
 
1
66
 
0
         
0
 
236
2
 
1
67
 
0
         
0
 
440
1
 
0
68
 
0
         
0
 
157
1
 
0
69
 
0
         
0
 
165
1
 
0
70
 
0
         
0
 
122
1
 
0
71
 
0
         
0
 
263
4
 
0
72
 
0
         
0
 
272
1
 
0
73
 
0
         
0
 
211
1
 
0
74
 
0
         
0
 
220
2
 
0
75
 
0
         
0
 
92
4
 
1
76
 
0
         
0
 
106
1
 
0
77
 
0
         
0
 
133
2
 
0
78
 
0
         
0
 
210
1
 
1
79
 
0
         
0
 
428
2
 
0
80
 
0
         
0
 
232
2
 
0
81
 
0
         
0
 
267
1
 
0
82
 
0
         
0
 
229
2
 
0
83
 
0
         
0
 
438
1
 
1
84
 
0
         
0
 
252
1
 
1
85
 
0
         
0
 
108
2
 
0
86
 
0
         
0
 
264
3
 
1
87
 
0
         
0
 
169
1
 
1
88
 
0
         
0
 
311
2
 
0
89
 
0
         
0
 
269
4
 
1
90
 
0
         
0
 
310
2
 
0
91
 
0
         
0
 
284
2
 
0
92
 
0
         
0
 
11
1
 
0
93
 
0
         
0
 
299
1
 
1
94
 
0
         
0
 
330
1
 
1
95
 
0
         
0
 
282
2
 
1
96
 
0
         
0
 
370
1
 
0
97
 
0
         
0
 
20
2
 
0
98
 
0
         
0
 
253
1
 
1
99
 
0
         
0
 
223
1
 
0
100
 
0
         
0
 
368
2
 
1
101
 
0
         
0
 
153
2
 
1
102
 
0
         
0
 
144
2
 
0
103
 
0
         
0
 
277
1
 
0
104
 
0
         
0
 
270
3
 
0
105
 
0
         
0
 
375
1
 
0
106
 
0
         
0
 
228
1
 
0



KEY
Current ‘Other’
Monthly Payment
Length of
Employment:
Borrower
Length of
Employment: Co-
Borrower
Years in Home
FICO Model Used
Most Recent FICO
Date
Primary Wage
Earner Original
FICO: Equifax
Primary Wage
Earner Original
FICO: Experian
Primary Wage
Earner Original
FICO: TransUnion
Secondary Wage
Earner Original
FICO: Equifax
Secondary Wage
Earner Original
FICO: Experian
Secondary Wage
Earner Original
FICO: TransUnion
Original
Primary Borrower
FICO
1
 
6.1
 
0
1
20111205
           
762
2
 
0
27
9
1
             
812
3
 
1
 
1
1
20111205
           
742
4
 
0.2
 
0
1
20111025
           
735
5
 
1
 
0
1
             
731
6
 
9
9
4
1
             
772
7
 
2.08
 
0
1
             
720
8
 
29
18
8
1
             
802
9
 
8.1
5
9
1
             
786
10
 
7.1
 
13
1
20111205
           
777
11
 
16
 
3
1
             
807
12
 
0.4
 
0
1
             
762
13
 
20
 
0
1
20111205
           
783
14
 
16.5
 
0
1
20111205
           
789
15
 
0.01
 
0
1
             
793
16
 
5
 
0
1
             
764
17
 
2
0
0
1
             
792
18
 
9
 
0
1
             
770
19
 
13.58
 
10
1
             
742
20
 
9
 
0
1
             
791
21
 
0.7
5
0
1
20111205
           
791
22
 
2.1
18
11
1
20111205
           
789
23
 
21
 
1.1
1
             
804
24
 
0.92
 
0
1
             
753
25
 
19
 
0
1
20111025
           
736
26
 
18.5
 
4
1
             
750
27
 
21
 
14
1
             
797
28
 
10
 
0
1
20111205
           
778
29
 
18
 
8
1
20111205
           
796
30
 
20
 
8
1
             
781
31
 
5
11
20
1
20111205
           
724
32
 
5.83
 
15
1
             
783
33
 
36.5
 
0
1
20111205
           
781
34
 
16
8
1.5
1
             
793
35
 
9.05
12
0
1
20111205
           
765
36
 
9.1
 
0
1
             
779
37
 
21
 
5
1
20111205
           
759
38
 
18
 
0
1
             
791
39
 
0.1
 
0
1
             
778
40
 
10.67
14
0
1
             
755
41
 
22.6
 
5
1
20111205
           
796
42
 
24.4
 
0
1
             
717
43
 
11
6
0
1
             
733
44
 
1.47
 
1.42
1
             
765
45
 
3.25
 
0
1
20111205
           
766
46
 
10
 
0
1
             
766
47
 
23.2
 
0
1
20111205
           
796
48
 
14
 
0
1
20111205
           
751
49
 
17
 
3
1
20111205
           
780
50
 
0
 
5
1
             
716
51
 
1.8
5
0
1
20111025
           
726
52
 
16.5
 
4
1
             
786
53
 
0.2
 
0
1
             
759
54
 
5
 
6
1
             
779
55
 
32.08
 
12
1
             
769
56
 
8.8
 
0
1
20111205
           
758
57
 
3.5
 
2
1
             
791
58
 
9
 
0
1
20111205
           
801
59
 
2.42
 
0
1
20111205
           
749
60
 
0
 
0
1
20111205
           
749
61
 
6.67
 
5
1
             
786
62
 
15
 
1
1
             
768
63
 
24.5
 
9
1
20111205
           
799
64
 
4
 
3
1
20111205
           
767
65
 
25
 
4
1
             
750
66
 
21
 
5
1
             
796
67
 
1.4
 
0
1
20111205
           
764
68
 
13
 
4
1
             
726
69
 
9
 
0
1
             
781
70
 
16
 
6
1
20111205
           
796
71
 
16
 
1
1
             
767
72
 
27.5
 
2
1
             
815
73
 
3
 
3
1
             
775
74
 
50.42
 
27.08
1
             
808
75
 
9
 
0
1
20111205
           
713
76
 
0.1
 
0
1
20111205
           
761
77
 
7.5
5
0
1
             
766
78
 
5
 
3
1
             
781
79
 
13.9
4
5.5
1
             
773
80
 
21
 
0
1
20111205
           
804
81
 
15.5
 
7
1
             
787
82
 
0.1
 
0
1
20111205
           
804
83
 
11
 
5
1
20111205
           
763
84
 
3.9
 
8
1
             
738
85
 
17
 
0
1
20111205
           
746
86
 
12
 
0
1
20111205
           
786
87
 
15
 
0
1
             
775
88
 
8.6
 
0
1
             
799
89
 
18.67
 
3
1
20111205
           
780
90
 
1.5
4
0
1
             
736
91
 
16.17
 
0
1
20111205
           
803
92
 
0.6
 
0
1
             
787
93
 
9.42
 
9
1
20111205
           
782
94
 
21
 
4
1
20111205
           
714
95
 
2.67
 
16
1
20111205
           
768
96
 
9.1
10
0
1
             
791
97
 
0.01
 
0
1
             
760
98
 
30
 
18
1
             
776
99
 
6.8
29
0
1
             
780
100
 
17
 
8
1
             
778
101
 
5
 
5
1
             
797
102
 
27.2
 
0
1
             
800
103
 
2.5
 
0.08
1
             
775
104
 
0
 
0
1
             
781
105
 
6.8
 
1.4
1
             
781
106
 
3.75
 
0.75
1
             
770



KEY
Most Recent
Primary Borrower
FICO
Most Recent Co-
Borrower FICO
Most Recent FICO
Method
VantageScore:
Primary Borrower
VantageScore: Co-
Borrower
Most Recent
VantageScore
Method
VantageScore Date
Credit Report:
Longest Trade Line
Credit Report:
Maximum Trade
Line
Credit Report:
Number of Trade
Lines
Credit Line Usage
Ratio
Most Recent 12-
month Pay History
1
758
 
3
               
000000000000
2
                     
000000000000
3
770
 
3
               
000000000000
4
743
 
3
               
000000000000
5
                     
000000000000
6
                     
000000000000
7
                     
000000000000
8
                     
000000000000
9
                     
000000000000
10
793
 
3
               
000000000000
11
                     
000000000000
12
                     
000000000000
13
764
 
3
               
000000000000
14
784
 
3
               
000000000000
15
                     
000000000000
16
                     
000000000000
17
                     
000000000000
18
                     
000000000000
19
                     
000000000000
20
                     
000000000000
21
787
 
3
               
000000000000
22
785
 
3
               
000000000000
23
                     
000000000000
24
                     
000000000000
25
746
 
3
               
000000000000
26
                     
000000000000
27
                     
000000000000
28
807
 
3
               
000000000000
29
755
 
3
               
000000000000
30
                     
000000000000
31
743
 
3
               
000000000000
32
                     
000000000000
33
787
 
3
               
000000000000
34
                     
000000000000
35
747
 
3
               
000000000000
36
                     
000000000000
37
759
 
3
               
000000000000
38
                     
000000000000
39
                     
000000000000
40
                     
000000000000
41
796
 
3
               
000000000000
42
                     
000000000000
43
                     
000000000000
44
                     
000000000000
45
741
 
3
               
000000000000
46
                     
000000000000
47
804
 
3
               
000000000000
48
758
 
3
               
000000000000
49
778
 
3
               
000000000000
50
                     
000000000000
51
686
 
3
               
000000000000
52
                     
000000000000
53
                     
000000000000
54
                     
000000000000
55
                     
000000000000
56
760
 
3
               
000000000000
57
                     
000000000000
58
788
 
3
               
000000000000
59
763
 
3
               
000000000000
60
790
 
3
               
000000000000
61
                     
000000000000
62
                     
000000000000
63
808
 
3
               
000000000000
64
755
 
3
               
000000000000
65
                     
000000000000
66
                     
000000000000
67
796
 
3
               
000000000000
68
                     
000000000000
69
                     
000000000000
70
805
 
3
               
000000000000
71
                     
000000000000
72
                     
000000000000
73
                     
000000000000
74
                     
000000000000
75
729
 
3
               
000000000000
76
788
 
3
               
000000000000
77
                     
000000000000
78
                     
000000000000
79
                     
000000000000
80
790
 
3
               
000000000000
81
                     
000000000000
82
788
 
3
               
000000000000
83
761
 
3
               
000000000000
84
                     
000000000000
85
750
 
3
               
000000000000
86
783
 
3
               
000000000000
87
                     
000000000000
88
                     
000000000000
89
790
 
3
               
000000000000
90
                     
000000000000
91
796
 
3
               
000000000000
92
                     
000000000000
93
787
 
3
               
000000000000
94
712
 
3
               
000000000000
95
766
 
3
               
000000000000
96
                     
000000000000
97
                     
000000000000
98
                     
000000000000
99
                     
000000000000
100
                     
000000000000
101
                     
000000000000
102
                     
000000000000
103
                     
000000000000
104
                     
000000000000
105
                     
000000000000
106
                     
000000000000



KEY
Months Bankruptcy
Months Foreclosure
Primary Borrower
Wage Income
Co-Borrower Wage
Income
Primary Borrower
Other Income
Co-Borrower Other
Income
All Borrower Wage
Income
All Borrower Total
Income
4506-T Indicator
Borrower Income
Verification Level
Co-Borrower
Income Verification
Borrower
Employment
Verification
Co-Borrower
Employment
Verification
1
   
17850
 
0
 
17850
17850
1
5
 
3
 
2
   
0
29904
4437.31
0
29904.12
34341.43
1
5
 
3
 
3
   
10081.13
 
0
 
10081.13
10081.13
1
5
 
3
 
4
   
15834
 
0
 
15834
15834
1
5
 
3
 
5
   
22208.33
 
8333.33
 
22208.33
30541.66
1
5
 
3
 
6
   
28976
4697
0
0
33673
33673
1
5
 
3
 
7
   
19250
 
0
 
19250
19250
1
5
 
3
 
8
   
6460.86
3400
150
0
9860.86
10010.86
1
5
 
3
 
9
   
14862
10379
0
0
25240.53
25240.53
1
5
 
3
 
10
   
14875
 
0
 
14875
14875
1
5
 
3
 
11
   
4204.17
2992
7581
0
7195.84
14776.84
1
5
 
3
 
12
   
14583.34
 
-122.5
 
14583.34
14460.84
1
5
 
3
 
13
   
16666.65
 
0
 
16666.65
16666.65
1
5
 
3
 
14
   
15000
 
-261
 
15000
14739
1
5
 
3
 
15
   
16666.67
 
0
 
16666.67
16666.67
1
5
 
3
 
16
   
0
 
23873
 
0
23873
1
5
 
3
 
17
   
9583.34
7917
0
0
17500.02
17500.02
1
5
 
3
 
18
   
14023.67
 
0
 
14023.67
14023.67
1
5
 
3
 
19
   
0
 
54148
 
0
54148
1
5
 
3
 
20
   
23852
 
0
 
23852
23852
1
5
 
3
 
21
   
9564
4932
0
-112
14496
14384
1
5
 
3
 
22
   
0
3905
14973
0
3905
18878
1
5
 
3
 
23
   
25367.92
 
0
 
    25367.92
25367.92
1
5
 
3
 
24
   
17358
0
-1356.37
-337
17358
    15664.63
1
5
 
3
 
25
   
31834
 
0
 
31834
31834
1
5
 
3
 
26
   
58142.45
 
0
 
58142.45
58142.45
1
5
 
3
 
27
   
18563
 
1977
 
18563
20540
1
5
 
3
 
28
   
14521.68
 
6483
 
14521.68
21004.68
1
5
 
3
 
29
   
0
0
10457.38
10605
0
21062.51
1
5
 
3
 
30
   
20454
27346
0
0
47800
47800
1
5
 
3
 
31
   
14583.34
4208
671.11
0
18791.69
19462.8
1
5
 
3
 
32
   
2125
0
12235.16
4477
2125
18837.44
1
5
 
3
 
33
   
17675
 
3497
 
17675
21172
1
5
 
3
 
34
   
10751.25
7920
52.67
-2716
18671.25
16008
1
5
 
3
 
35
   
11799.99
12917
0
0
24716.66
24716.66
1
5
 
3
 
36
   
14249.99
 
0
 
14249.99
14249.99
1
5
 
3
 
37
   
22216
 
425
 
22216
22641
1
5
 
3
 
38
   
17657
 
0
 
17657
17657
1
5
 
3
 
39
   
17500
0
0
0
17500
17500
1
5
 
3
 
40
   
0
4767
16269
0
4766.67
21035.67
1
5
 
3
 
41
   
20083.33
 
0
 
20083.33
20083.33
1
5
 
3
 
42
   
15416.66
 
1542.01
 
15416.66
16958.67
1
5
 
3
 
43
   
14583.83
7994
10072.08
0
22578.17
32650.25
1
5
 
3
 
44
   
43750
0
-355
-484
43750.08
42911.08
1
5
 
3
 
45
   
21476
 
771
 
21476
22247
1
5
 
3
 
46
   
18607
 
0
 
18607
18607
1
4
 
3
 
47
   
18833.34
 
24259.8
 
18833.34
43093.14
1
5
 
3
 
48
   
14908
 
5022
 
14908
19930
1
5
 
3
 
49
   
15875
 
-1427
 
15875
14448
1
5
 
3
 
50
   
0
 
57950
 
0
57950
1
5
 
3
 
51
   
15000
16467
-647
0
31467
30820
1
5
 
3
 
52
   
7083.34
5955
0
0
13038.17
13038.17
1
5
 
3
 
53
   
29166.67
 
0
 
29166.67
29166.67
1
5
 
3
 
54
   
20320
10381
0
0
30701
30701
1
5
 
3
 
55
   
0
 
33359
 
0
33359
1
5
 
3
 
56
   
4410
 
20716
 
4410
25126
1
5
 
3
 
57
   
17672
 
0
 
17672
17672
1
5
 
3
 
58
   
15822.04
 
0
 
15822.04
15822.04
1
4
 
3
 
59
   
0
0
14926
1875
0
16801
0
4
 
3
 
60
   
20833
 
-757
 
20833
20076
1
5
 
3
 
61
   
25714.92
 
-3770.58
 
25714.92
21944.34
1
5
 
2
 
62
   
19276
 
0
 
19276
19276
1
5
 
3
 
63
   
34527
 
0
 
34527
34527
1
5
 
3
 
64
   
16666.66
 
21351.29
 
16666.66
38017.95
1
5
 
3
 
65
   
23433.32
23433
5897.15
2148
46866.64
54911.79
1
5
 
3
 
66
   
18750
 
-143.25
 
18750
18606.75
1
5
 
3
 
67
   
21875
 
0
 
21875
21875
1
5
 
3
 
68
   
13892
 
0
 
13892
13892
1
5
 
3
 
69
   
18750.01
 
-106.42
 
18750.01
18643.59
1
5
 
3
 
70
   
12000
 
9645.05
 
12000
21645.05
1
5
 
3
 
71
   
0
 
24417.83
 
0
24417.83
1
5
 
3
 
72
   
16291.68
 
0
 
16291.68
16291.68
1
5
 
3
 
73
   
26265
 
0
 
26265
26265
1
5
 
3
 
74
   
32916.67
 
0
 
32916.67
32916.67
1
5
 
3
 
75
   
96744
 
0
 
96744
96744
1
5
 
3
 
76
   
19000
 
0
 
19000
19000
1
5
 
3
 
77
   
14145.74
11359
6412
0
25504.27
31916.27
1
5
 
3
 
78
   
36060
 
0
 
36060
36060
1
5
 
3
 
79
   
19833.34
14166
0
0
33999.34
33999.34
1
5
 
3
 
80
   
17063.28
11667
3755.25
420
28730.28
32905.53
1
5
 
3
 
81
   
29166.66
 
0
 
29166.66
29166.66
1
5
 
3
 
82
   
29165.59
 
0
 
29165.59
29165.59
1
5
 
3
 
83
   
216921
 
0
 
216921
216921
1
5
 
3
 
84
   
12076.13
25320
0
0
37396.13
37396.13
1
5
 
3
 
85
   
23000
 
0
 
23000
23000
1
5
 
3
 
86
   
17083
 
49991
 
17083
67074
1
4
 
3
 
87
   
0
 
20868.08
 
0
20868.08
1
5
 
3
 
88
   
0
 
36788
 
0
36788
1
5
 
3
 
89
   
120000
 
0
 
120000
120000
1
5
 
3
 
90
   
0
5417
10950
10927
5416.67
27293.67
1
5
 
3
 
91
   
18750
 
15595
 
18750
34345
1
5
 
3
 
92
   
20833.33
 
0
 
20833.33
20833.33
1
5
 
3
 
93
   
29655
 
-20
 
29655
29635
1
5
 
3
 
94
   
89927
 
0
 
89927
89927
1
5
 
3
 
95
   
64156
 
-3441
 
64156
60715
1
5
 
3
 
96
   
5833.34
10000
21698
0
15833.34
37531.34
1
5
 
3
 
97
   
20616.66
 
12500
 
20616.66
33116.66
0
5
 
3
 
98
   
0
 
59613
 
0
59613
1
5
 
3
 
99
   
18333.33
5892
15414
0
24225.66
39639.66
1
5
 
3
 
100
   
82488
 
-640
 
82488
81848
1
5
 
3
 
101
   
30466
 
-4349
 
30466
26117
1
5
 
3
 
102
   
28337.01
 
0
 
28337.01
28337.01
1
5
 
3
 
103
   
60838
 
1216.16
 
60838
62054.16
1
5
 
3
 
104
   
0
 
26380.5
 
0
26380.5
1
5
 
3
 
105
   
29166.67
 
-1084
 
29166.67
28082.67
1
5
 
3
 
106
   
18000
 
0
 
18000
18000
1
5
 
3
 



KEY
Borrower Asset
Verification
Co-Borrower Asset
Verification
Liquid / Cash
Reserves
Monthly Debt All
Borrowers
Originator DTI
Fully Indexed Rate
Qualification
Method
Percentage of Down
Payment from
Borrower Own
Funds
City
State
Postal Code
Property Type
1
4
 
67845.85
2701.18
0.3369410
   
100
BRENTWOOD
TN
37027
7
2
4
 
99291.47
2862.62
0.1755800
   
0
PEWEE VALLEY
KY
40056
1
3
4
 
150727.38
2214.40
0.4496010
   
0
BOYNTON BEACH
FL
33473
7
4
4
 
52115.08
1911.49
0.2615180
   
100
SOUTH LYON
MI
48178
1
5
4
 
1282389.79
8628.89
0.3613310
   
100
WHEATON
IL
60187
7
6
4
 
35179.94
3425.30
0.2056190
   
0
GEORGETOWN
TX
78628
7
7
4
 
108712.39
3945.21
0.3375640
   
100
MIDLAND
TX
79701
1
8
4
 
197197.74
957.35
0.4509630
   
0
VERDI
NV
89439
1
9
4
 
140598.99
4042.08
0.2546400
   
0
UNIVERSITY PARK
TX
75225
1
10
4
 
114625.62
1464.78
0.2809320
   
0
SCOTTSDALE
AZ
85260
1
11
4
 
1547020.09
2521.92
0.3211550
   
0
DALLAS
TX
75214
1
12
4
 
217950.73
2377.55
0.3447790
   
100
LONG GROVE
IL
60047
7
13
4
 
32002.48
4457.85
0.4281390
   
100
OAK RIDGE
TN
37830
1
14
4
 
26032.92
2506.82
0.3524800
   
100
KATY
TX
77494
7
15
4
 
25291.91
1813.59
0.2655250
   
100
WARSAW
IN
46580
1
16
4
 
566480.15
1440.44
0.1783920
   
100
RENO
NV
89511
1
17
4
 
38634.37
1776.49
0.3374410
   
100
ALLEN
TX
75013
7
18
4
 
90218.86
1375.80
0.2972050
   
100
PLANO
TX
75093
7
19
4
 
158457.26
2959.72
0.1260670
   
0
PLANO
TX
75093
7
20
4
 
52279.52
3687.55
0.2741000
   
100
CARY
NC
27518
7
21
4
 
206528.35
1568.56
0.3054080
   
100
LAKE OSWEGO
OR
97034
1
22
4
 
81183.86
1613.14
0.2440840
   
0
TUSCOLA
TX
79562
1
23
4
 
32215.05
749.01
0.1899880
   
0
BRENTWOOD
TN
37027
7
24
4
 
168866.12
974.30
0.2570680
   
0
SCOTTSDALE
AZ
85255
7
25
4
 
175079.56
2532.32
0.1660860
   
100
PANAMA CITY BEACH
FL
32413
7
26
4
 
84349.97
2949.88
0.1009780
   
0
AUSTIN
TX
78731
1
27
4
 
323483.83
5805.89
0.4935290
     
PLANO
TX
75093
7
28
4
 
693552.66
2118.66
0.2343630
   
100
DALLAS
TX
75225
1
29
3
 
251390.84
1760.16
0.2925280
   
0
KENNEDYVILLE
MD
21645
1
30
4
 
94868.21
4875.40
0.1890190
   
0
MIDLAND
TX
79705
7
31
4
 
39798.11
2732.33
0.3026770
   
0
NEEDHAM
MA
02492
1
32
4
 
387184.58
5403.00
0.5087830
   
0
JACKSONVILLE
FL
32225
1
33
4
 
247995.79
6274.13
0.4340090
   
100
LIBERTY HILL
TX
78642
7
34
4
 
232458.43
2943.91
0.4453450
   
0
ROWLETT
TX
75088
1
35
4
 
89202.62
1791.34
0.1742920
   
100
ALLEN
TX
75013
7
36
4
 
84578.16
2613.44
0.4013220
   
100
DALLAS
TX
75214
1
37
4
 
305701.07
2661.81
0.2598270
     
DALLAS
TX
75230
1
38
4
 
111691.56
4085.20
0.4084320
   
100
SPRING
TX
77389
7
39
4
 
253287.54
4831.06
0.4253800
   
100
ESSEX
MA
01929
1
40
4
 
235344.8
4163.27
0.3496800
   
100
DALLAS
TX
75214
1
41
4
 
191833.13
3308.61
0.3166130
   
0
BELLAIRE
TX
77401
1
42
4
 
125501.58
3195.09
0.3532080
   
100
LONG GROVE
IL
60060
7
43
4
 
50985.89
10492.47
0.4239550
   
100
THE WOODLANDS
TX
77389
7
44
4
 
54048.55
4280.03
0.2070800
   
0
MIDDLETON
WI
53562
1
45
4
 
100868.55
7508.97
0.4921480
   
100
GRANBURY
TX
76048
7
46
4
 
44982.27
1180.15
0.2564560
   
100
NICEVILLE
FL
32578
1
47
3
 
293960.88
7751.90
0.2605950
   
100
DALLAS
TX
75214
1
48
4
 
108910.74
3926.42
0.3682400
   
100
ALLEN
TX
75013
7
49
4
 
95127.78
1259.29
0.3385260
   
100
SUNNYVALE
TX
75182
7
50
4
 
2031838.28
2532.53
0.1293860
   
0
OXFORD
MD
21654
1
51
4
 
310544.55
7170.30
0.3400460
   
100
FRISCO
TX
75034
7
52
4
 
92927.41
2009.26
0.4261690
   
0
UNIVERSITY PARK
TX
75205
1
53
4
 
81648.26
8867.16
0.4345700
   
17.35
LAKE TAPPS
WA
98391
1
54
4
 
609917.43
4885.75
0.3239790
   
0
OXFORD
MD
21654
7
55
4
 
50286.67
11410.25
0.4510380
   
0
GLENVIEW
IL
60025
1
56
4
 
1045423.81
4910.85
0.3471410
   
100
DALLAS
TX
75225
1
57
4
 
136006.75
2591.83
0.4347210
   
0
HOUSTON
TX
77041
7
58
4
 
135267.05
2142.89
0.3797440
   
100
POWAY
CA
92064
1
59
4
 
253135.66
3030.57
0.4050650
   
100
FAIRVIEW
TX
75069
7
60
4
 
88729.66
6312.49
0.5234730
   
100
CARY
NC
27518
1
61
4
 
107512.52
2372.34
0.3643960
   
0
UNIVERSITY PARK
TX
75225
1
62
4
 
87125.39
3673.53
0.3969190
   
0
ACWORTH
GA
30101
1
63
3
 
1504995.52
2208.99
0.1901380
   
0
DALLAS
TX
75230
1
64
4
 
121931.72
4838.48
0.2438480
   
0
HOUSTON
TX
77024
7
65
4
 
509366.85
4512.10
0.1898990
   
0
WASHINGTON
DC
20007
1
66
4
 
71195.23
1114.36
0.3922280
   
0
MAUMELLE
AR
72113
7
67
4
 
52031.9
1954.16
0.2891620
   
100
BRANFORD
CT
06405
1
68
4
 
42981.61
2068.21
0.4680650
     
HOUSTON
TX
77005
1
69
4
 
121488.59
1804.47
0.3352010
   
100
NAPERVILLE
IL
60540
1
70
4
 
150180.1
2359.15
0.3141230
   
0
ELLICOTT CITY
MD
21042
7
71
4
 
43131.7
1193.03
0.2180110
   
0
BATON ROUGE
LA
70810
7
72
4
 
334780.27
3013.41
0.4584430
     
HOUSTON
TX
77019
7
73
4
 
82746.65
2634.63
0.2790160
   
0
MAPLE GROVE
MN
55311
1
74
4
 
298686.51
3319.37
0.2218450
   
0
DELAFIELD
WI
53029
1
75
4
 
564682.18
10626.18
0.1607810
   
100
OLD SAYBROOK
CT
06475
1
76
4
 
414553.25
1735.54
0.3492590
   
100
KURE BEACH
NC
28449
1
77
4
 
1572098.55
7773.55
0.3927910
   
100
OAK ISLAND
NC
28465
1
78
4
 
126310.45
3507.30
0.2891920
   
0
HOUSTON
TX
77055
1
79
4
 
41971.22
4058.61
0.2584960
   
0
DANVILLE
CA
94506
7
80
4
 
2382600.49
8712.84
0.4165040
   
100
DALLAS
TX
75287
7
81
3
 
393929.95
5677.53
0.3585600
   
0
DALLAS
TX
75209
7
82
4
 
116748.66
6953.49
0.3949030
   
100
FRANKLIN
TN
37069
7
83
4
 
4332546.5
8869.37
0.0645460
   
0
DALLAS
TX
75230
1
84
4
 
79670.28
5154.30
0.2774600
   
0
DALLAS
TX
75229
1
85
4
 
161151.88
2313.05
0.3293000
   
100
MENLO PARK
CA
94025
7
86
4
 
96588.41
15184.31
0.3049650
   
87.95
FORT WORTH
TX
76108
1
87
4
 
2233811.4
3469.35
0.5176810
   
100
CULVER
IN
46511
1
88
4
 
870977.57
9493.32
0.4039780
   
100
IRVINE
CA
92603
7
89
4
 
1259608.08
11229.21
0.1565920
   
0
AUSTIN
TX
78731
7
90
4
 
171928.31
5718.94
0.4180180
   
100
PARADISE VALLEY
AZ
85253
1
91
4
 
250968.26
8746.54
0.4027080
   
100
FRISCO
TX
75034
7
92
4
 
566881.7
2080.86
0.3742230
   
100
EASTON
MD
21601
1
93
4
 
1267231.12
2061.26
0.2688140
   
0
DALLAS
TX
75230
1
94
4
 
872922.67
12264.38
0.2046340
   
0
LAGUNA BEACH
CA
92651
1
95
4
 
112385.58
7877.30
0.2242930
   
0
HIGHLAND PARK
TX
75205
1
96
4
 
1213579.22
2310.72
0.2414540
   
100
MANHATTAN BEACH
CA
90266
1
97
4
 
728541.48
5638.37
0.3722750
   
100
DARIEN
CT
06820
1
98
4
 
1017090.82
5667.73
0.2565330
   
0
DALLAS
TX
75225
1
99
4
 
225717.29
1462.30
0.2972240
   
100
HONOLULU
HI
96816
1
100
4
 
247668.91
9899.54
0.2465830
   
0
MANHATTAN BEACH
CA
90266
1
101
4
 
216822.14
5986.54
0.3926480
   
0
AUSTIN
TX
78703
1
102
4
 
1029817.59
3819.30
0.2656740
   
100
WRIGHTSVILLE BEACH
NC
28480
1
103
4
 
530263.4
14439.87
0.3900000
   
0
PLYMOUTH
MN
55447
7
104
4
 
2027260.32
7275.68
0.4171840
   
100
MONTAGUE
MI
49437
1
105
4
 
440752.17
3793.63
0.3420180
   
0
LOS ANGELES
CA
90210
1
106
4
 
110827.09
3585.26
0.3639850
   
0
HOUSTON
TX
77024
1

 
KEY
Occupancy
Sales Price
Original Appraised
Property Value
Original Property
Valuation Type
Original Property
Valuation Date
Original Automated
Valuation Model
(AVM) Model Name
Original AVM
Confidence Score
Most Recent
Property Value2
Most Recent
Property Valuation
Type
Most Recent
Property Valuation
Date
Most Recent AVM
Model Name
Most Recent AVM
Confidence Score
Original CLTV
1
1
750000.00
765000.00
3
20110516
             
0.800000
2
1
 
670000.00
3
20110916
             
0.650000
3
1
 
840000.00
3
20110706
             
0.544643
4
1
575000.00
682100.00
3
20110415
             
0.800000
5
1
900000.00
900000.00
3
20110722
             
0.750000
6
1
 
1000000.00
3
20110730
             
0.477000
7
1
603000.00
630000.00
3
20110824
             
0.800000
8
1
 
825000.00
3
20110902
             
0.587879
9
1
 
1350000.00
3
20110713
             
0.359148
10
1
 
765000.00
3
20110715
             
0.642484
11
1
 
860000.00
3
20110726
             
0.584884
12
1
625000.00
640000.00
3
20110722
             
0.800000
13
1
723000.00
750000.00
3
20110601
             
0.699862
14
1
635000.00
639000.00
3
20110616
             
0.800000
15
1
635000.00
650000.00
3
20110722
             
0.800000
16
1
700000.00
705000.00
3
20110728
             
0.750000
17
1
663500.00
668000.00
3
20110726
             
0.800000
18
1
659500.00
705000.00
3
20110808
             
0.800000
19
1
 
825000.00
3
20110715
             
0.650000
20
1
683200.00
690000.00
3
20110830
             
0.799766
21
1
686700.00
750000.00
3
20110705
             
0.799985
22
1
 
825000.00
3
20110404
             
0.666667
23
1
 
950000.00
3
20110722
             
0.584211
24
1
691000.00
695000.00
3
20110702
             
0.800000
25
2
867500.00
775000.00
3
20110421
             
0.722581
26
1
 
1215000.00
3
20110810
             
0.460905
27
1
 
710000.00
3
20110803
             
0.797430
28
1
1175818.00
1228000.00
3
20110503
             
0.484769
29
1
 
1300000.00
3
20110331
             
0.453846
30
1
 
1350000.00
3
20110901
             
0.423704
31
1
 
852000.00
3
20110520
             
0.671362
32
1
 
1190000.00
3
20110801
             
0.483151
33
2
885000.00
890000.00
3
20110712
             
0.650000
34
1
 
1000000.00
3
20110907
             
0.575500
35
1
722818.00
725000.00
3
20110711
             
0.799994
36
1
733500.00
784800.00
3
20110802
             
0.800000
37
1
 
870000.00
3
20110608
             
0.689655
38
1
760187.00
764000.00
3
20110720
             
0.799935
39
1
960000.00
960000.00
3
20110803
             
0.635417
40
1
765000.00
765000.00
3
20110901
             
0.800000
41
1
 
975500.00
3
20110713
             
0.635572
42
1
829900.00
850000.00
3
20110912
             
0.749970
43
1
780000.00
790000.00
3
20110715
             
0.800000
44
1
 
1000000.00
3
20110818
             
0.698000
45
1
849000.00
880000.00
3
20110709
             
0.765607
46
1
867249.00
900000.00
3
20110707
             
0.749999
47
1
821500.00
850000.00
3
20110627
             
0.800000
48
1
885000.00
925000.00
3
20110715
             
0.750000
49
1
 
845000.00
3
20110519
             
0.789349
50
1
 
3475000.00
3
20110830
             
0.194820
51
1
853700.00
875000.00
3
20110314
             
0.799988
52
1
 
945500.00
3
20110801
             
0.719196
53
1
850000.00
850000.00
3
20110727
             
0.800000
54
1
 
2900000.00
3
20110718
             
0.237931
55
1
 
1600000.00
3
20110728
             
0.710656
56
1
2250000.00
2375000.00
3
20110511
             
0.311111
57
1
 
935000.00
3
20110831
             
0.748663
58
1
1180000.00
1350000.00
3
20110630
             
0.593220
59
1
879000.00
885000.00
3
20110518
             
0.800000
60
1
950000.00
960000.00
3
20110601
             
0.800000
61
1
 
    1600000.00
3
    20110826
             
0.676109
62
1
 
1250000.00
3
20110712
             
0.628000
63
1
 
1200000.00
3
20110609
             
0.666667
64
1
 
1035000.00
3
20110615
             
0.786473
65
2
 
1795000.00
3
20110902
             
0.453175
66
1
 
1200000.00
3
20110808
             
0.685000
67
1
1033000.00
1075000.00
3
20110610
             
0.799613
68
1
 
1180000.00
3
20110810
             
0.700000
69
1
1060000.00
1035000.00
3
20110725
             
0.800000
70
1
 
1200000.00
3
20110607
             
0.699167
71
1
 
1500000.00
3
20110728
             
0.559733
72
1
 
1550000.00
3
20110711
             
0.543161
73
1
 
1091000.00
3
20110721
             
0.779102
74
1
 
1650000.00
3
20110906
             
0.719394
75
1
1275000.00
1600000.00
3
20110624
             
0.700000
76
2
1200000.00
1247000.00
3
20110517
             
0.750000
77
2
1550000.00
1594500.00
3
20110714
             
0.580645
78
1
 
1150000.00
3
20110715
             
0.800000
79
1
 
1150000.00
3
20110809
             
0.800000
80
1
1240000.00
1250000.00
3
20110713
             
0.750000
81
1
 
2290000.00
3
20110719
             
0.406026
82
1
1195000.00
1200000.00
3
20110512
             
0.800000
83
1
 
1850000.00
3
20110514
             
0.516757
84
1
 
1255000.00
3
20110719
             
0.764143
85
1
1225000.00
1250000.00
3
20110603
             
0.800000
86
1
1245000.00
1280000.00
3
20110513
             
0.800000
87
2
1600000.00
1600000.00
3
20110818
             
0.624938
88
1
2498800.00
2500000.00
3
20110801
             
0.400192
89
1
 
1600000.00
3
20110610
             
0.638938
90
1
1325000.00
1350000.00
3
20110718
             
0.800000
91
1
1420000.00
1425000.00
3
20110714
             
0.750000
92
1
1440000.00
1440000.00
3
20110830
             
0.750000
93
1
 
2000000.00
3
20110627
             
0.550000
94
1
 
2540000.00
3
20110423
             
0.555709
95
1
 
1580000.00
3
20110629
             
0.772658
96
1
1701000.00
1825000.00
3
20110801
             
0.750000
97
1
1710000.00
1730000.00
3
20110701
             
0.750000
98
1
 
2425000.00
3
20110719
             
0.750000
99
1
2600000.00
2600000.00
3
20110812
             
0.750000
100
1
 
5000000.00
3
20110824
             
0.500000
101
1
 
1060000.00
3
20111012
             
0.549009
102
2
    1180000.00
1220000.00
3
20110816
             
0.700000
103
1
 
2635000.00
3
20110728
             
0.700000
104
2
825000.00
830000.00
3
20110823
             
0.606061
105
1
 
1900000.00
3
20110821
             
0.717895
106
1
 
1300000.00
3
20110802
             
0.516154



KEY
Original LTV
Original Pledged
Assets
Mortgage Insurance
Company Name
Mortgage Insurance
Percent
MI: Lender or
Borrower Paid?
Pool Insurance Co.
Name
Pool Insurance Stop
Loss %
MI Certificate
Number
Updated DTI
(Front-end)
Updated DTI
(Back-end)
Modification
Effective Payment
Date
Total Capitalized
Amount
1
0.800000
0
0
0
               
2
0.650000
0
0
0
               
3
0.544643
0
0
0
               
4
0.800000
0
0
0
               
5
0.527778
0
0
0
               
6
0.477000
0
0
0
               
7
0.800000
0
0
0
               
8
0.587879
0
0
0
               
9
0.359148
0
0
0
               
10
0.642484
0
0
0
               
11
0.584884
0
0
0
               
12
0.800000
0
0
0
               
13
0.699862
0
0
0
               
14
0.800000
0
0
0
               
15
0.800000
0
0
0
               
16
0.750000
0
0
0
               
17
0.800000
0
0
0
               
18
0.800000
0
0
0
               
19
0.650000
0
0
0
               
20
0.799766
0
0
0
               
21
0.799985
0
0
0
               
22
0.666667
0
0
0
               
23
0.584211
0
0
0
               
24
0.800000
0
0
0
               
25
0.722581
0
0
0
               
26
0.460905
0
0
0
               
27
0.797430
0
0
0
               
28
0.484769
0
0
0
               
29
0.453846
0
0
0
               
30
0.423704
0
0
0
               
31
0.671362
0
0
0
               
32
0.483151
0
0
0
               
33
0.650000
0
0
0
               
34
0.575500
0
0
0
               
35
0.799994
0
0
0
               
36
0.800000
0
0
0
               
37
0.689655
0
0
0
               
38
0.799935
0
0
0
               
39
0.635417
0
0
0
               
40
0.800000
0
0
0
               
41
0.635572
0
0
0
               
42
0.749970
0
0
0
               
43
0.800000
0
0
0
               
44
0.628000
0
0
0
               
45
0.765607
0
0
0
               
46
0.749999
0
0
0
               
47
0.800000
0
0
0
               
48
0.750000
0
0
0
               
49
0.789349
0
0
0
               
50
0.194820
0
0
0
               
51
0.799988
0
0
0
               
52
0.719196
0
0
0
               
53
0.800000
0
0
0
               
54
0.237931
0
0
0
               
55
0.429406
0
0
0
               
56
0.311111
0
0
0
               
57
0.748663
0
0
0
               
58
0.593220
0
0
0
               
59
0.800000
0
0
0
               
60
0.800000
0
0
0
               
61
0.487500
0
0
0
               
62
0.628000
0
0
0
               
63
0.666667
0
0
0
               
64
0.786473
0
0
0
               
65
0.453175
0
0
0
               
66
0.685000
0
0
0
               
67
0.799613
0
0
0
               
68
0.700000
0
0
0
               
69
0.800000
0
0
0
               
70
0.699167
0
0
0
               
71
0.559733
0
0
0
               
72
0.543161
0
0
0
               
73
0.779102
0
0
0
               
74
0.537576
0
0
0
               
75
0.700000
0
0
0
               
76
0.750000
0
0
0
               
77
0.580645
0
0
0
               
78
0.800000
0
0
0
               
79
0.800000
0
0
0
               
80
0.750000
0
0
0
               
81
0.406026
0
0
0
               
82
0.800000
0
0
0
               
83
0.516757
0
0
0
               
84
0.764143
0
0
0
               
85
0.800000
0
0
0
               
86
0.800000
0
0
0
               
87
0.624938
0
0
0
               
88
0.400192
0
0
0
               
89
0.638938
0
0
0
               
90
0.800000
0
0
0
               
91
0.750000
0
0
0
               
92
0.750000
0
0
0
               
93
0.550000
0
0
0
               
94
0.437598
0
0
0
               
95
0.772658
0
0
0
               
96
0.750000
0
0
0
               
97
0.750000
0
0
0
               
98
0.750000
0
0
0
               
99
0.750000
0
0
0
               
100
0.400000
0
0
0
               
101
0.549009
0
0
0
               
102
0.700000
0
0
0
               
103
0.700000
0
0
0
               
104
0.606061
0
0
0
               
105
0.586316
0
0
0
               
106
0.516154
0
0
0
               



KEY
Total Deferred
Amount
Pre-Modification
Interest (Note) Rate
Pre-Modification P&I
Payment
Pre-Modification
Initial Interest Rate
Change Downward
Cap
Pre-Modification
Subsequent Interest
Rate Cap
Pre-Modification
Next Interest Rate
Change Date
Pre-Modification I/O
Term
Forgiven Principal
Amount
Forgiven Interest
Amount
Number of
Modifications
1
                   
2
                   
3
                   
4
                   
5
                   
6
                   
7
                   
8
                   
9
                   
10
                   
11
                   
12
                   
13
                   
14
                   
15
                   
16
                   
17
                   
18
                   
19
                   
20
                   
21
                   
22
                   
23
                   
24
                   
25
                   
26
                   
27
                   
28
                   
29
                   
30
                   
31
                   
32
                   
33
                   
34
                   
35
                   
36
                   
37
                   
38
                   
39
                   
40
                   
41
                   
42
                   
43
                   
44
                   
45
                   
46
                   
47
                   
48
                   
49
                   
50
                   
51
                   
52
                   
53
                   
54
                   
55
                   
56
                   
57
                   
58
                   
59
                   
60
                   
61
                   
62
                   
63
                   
64
                   
65
                   
66
                   
67
                   
68
                   
69
                   
70
                   
71
                   
72
                   
73
                   
74
                   
75
                   
76
                   
77
                   
78
                   
79
                   
80
                   
81
                   
82
                   
83
                   
84
                   
85
                   
86
                   
87
                   
88
                   
89
                   
90
                   
91
                   
92
                   
93
                   
94
                   
95
                   
96
                   
97
                   
98
                   
99
                   
100
                   
101
                   
102
                   
103
                   
104
                   
105
                   
106
                   




 
 

--------------------------------------------------------------------------------

 

Loan Number
Redwood Loan Number
DD Loan Number
7116767018
2000000027
600119300
22-462910-1
3000000262
600131437
22-463008-3
3000000283
600132623
22-462990-3
3000000288
600132694
22-464097-5
3000000348
600135657
22-464063-7
3000000385
600137326
22-464627-9
3000000435
600138718
7118457022
2000000343
600145303
22-465060-2
3000000449
600145933
22-467514-6
3000000463
600147089
22-466744-0
3000000466
600147090
22-467563-3
3000000468
600147103
22-464586-7
3000000480
600149571
22-455619-7
841000001
600151591
7119654767
2000000473
600152229
22-468033-6
3000000501
600152540
22-469026-9
3000000508
600153553
22-114222-3
3000000562
600153559
22-469217-4
3000000526
600153743
22-114166-2
856000001
600153745
22-469207-5
3000000529
600153771
22-469378-4
3000000552
600153773
22-114221-5
3000000551
600153865
22-468338-9
3000000531
600154267
22-468554-1
3000000557
600154268
7120359166
2000000504
600254724
22-469668-8
3000000613
600254752
2027601803
1050000663
600254765
2131700638
1050000773
600254766
3006612518
1050000809
600254767
7120816173
2000000641
600255648
2083600913
1050000790
600256922
12-466802-6
868000029
600256932
12-468233-2
868000025
600256933
12-469810-6
868000013
600256934
12-465265-7
868000027
600256935
12-467534-4
868000030
600256936
12-465953-8
868000035
600256937
12-465358-0
868000016
600256938
12-466268-0
868000012
600256939
12-467762-1
868000014
600256940
12-464298-9
868000034
600256941
12-470021-7
868000031
600256944
12-465028-9
868000003
600256945
12-466422-3
868000011
600256946
22-469782-7
3000000651
600257274
22-469969-0
3000000640
600257359
22-469894-0
3000000673
600257361
2027601961
1050000786
600257399
22-470155-3
3000000668
600257430
22-470308-8
3000000718
600257433
22-470334-4
3000000726
600258499
12-463921-7
869000001
600259099
12-465545-2
869000006
600259100
12-466142-7
869000008
600259101
12-467476-8
869000010
600259102
22-470436-7
3000000779
600259171
22-468197-9
3000000795
600259803
22-469869-2
3000000802
600259804
2153601079
1050000781
600259809
20631100115
1050000821
600259810
3006612846
1050000861
600259811
2198600319
1050000888
600259812
7120289157
2000000581
600259820
7120918300
2000000678
600259823
7121082353
2000000806
600259826
7120766279
2000000675
600259890
7120605030
2000000834
600259892
2051601528
1050000892
600259904
2135601691
1050000900
600259905
22-470302-1
3000000720
600259927
22-470038-1
3000000845
600259929
22-470852-5
3000000846
600260164
12-465498-4
882000002
600260170
12-465549-4
882000003
600260171
2073603307
1050000808
600260334
22-470853-3
3000000847
600260364
2001708071
1050000810
600260369
222782
1000000886
600260447
2003602264
1050000836
600261156
2141600122
1050000911
600261158
2073603486
1050000903
600261325
7000603545
1050000940
600261326
2244701095
1050000947
600261327
2001707282
1050000882
600262314
2001707491
1050000893
600262315
7120686444
2000000804
600262678
7121251800
2000000874
600262679
1075123
1300000942
600262686
2198600334
1050000904
600262875
225304
1000000897
600263028
225746
1000000964
600263029
2027602080
1050000941
600263073
5040351321
2000000627
600263174
5040350877
2000000654
600263175
7121006428
2000000817
600263176
7120768283
2000000867
600263180
7121571579
2000000912
600263182
7120681791
2000000956
600263183
2135601557
1050001057
600263184
12-470023-3
3000000851
600263185
12-469559-9
3000000913
600263186
3721600135
1050001011
600263203
12-471694-0
3000000920
600263204
2123700490
1050000924
600263298
2198600346
1050000905
600263314
2088700361
1050000970
600263315
3612601111
1050001001
600263316
2088700451
1050001044
600263317
2027602115
1050001036
600263328
225401
1000000969
600263717
22-114256-1
3000000936
600263718
2027602067
1050000922
600263731
3726600027
1050001026
600264081
2036605744
1050000977
600264901
3624700942
1050001035
600264902
3092605524
1050001070
600264903
226182
1000000926
600264904
7119965072
2000000875
600264906
7121085000
2000000918
600264922
7121754175
2000000958
600264923
2028606980
1050000992
600264924
3627601196
1050001004
600264925
2036605817
1050000967
600264927
3650602060
1050000982
600264928
2001708537
1050000994
600264935
2051601611
1050000986
600264937
3602601382
1050000989
600264938
3006613221
1050001007
600264939
2001708593
1050001058
600264940
223089
1000001043
600265106
1042394
1300000953
600265107
1077215
1300000980
600265108
2168600339
1050001065
600265186
3726600244
1050001169
600265187
1073668
1300000978
600266249
225955
1000001033
600266303
201316
1000001034
600266304
7121666429
2000000968
600266324
7121902899
2000000984
600266325
7121903640
2000000985
600266326
7121723493
2000000990
600266327
7121909985
2000001013
600266328
2204600190
1050000975
600266583
2161601739
1050001101
600266584
12-472676-6
3000001003
600266585
2027602053
1050000944
600266838
1083602358
1050001023
600266839
2253600055
1050001045
600266840
6005600186
1050001249
600266842
2125602741
1050001099
600266843
12-473036-2
3000001030
600266852
12-473037-0
3000001031
600266853
12-470428-4
3000001124
600266854
2238600275
1050000963
600266855
20171100351
1050001040
600266856
2027602127
1050001086
600266857
2238600305
1050001100
600266858
3670600488
1050001111
600266859
6014600293
1050001157
600266860
3707602678
1050001067
600267299
3602601402
1050001098
600267300
2154601123
1050001110
600267301
3726600119
1050001167
600267302
2036605864
1050001019
600267837
2027602116
1050001066
600267838
3726600200
1050001168
600267839
2198600379
1050001194
600267840
12-473133-7
3000001053
600267841
12-473070-1
3000001060
600267842
12-473229-3
3000001062
600267843
12-467840-5
3000001130
600267844
12-469097-0
3000001131
600267845
12-470377-3
3000001132
600267846
12-470769-1
3000001133
600267847
12-470908-5
3000001135
600267849
12-470975-4
3000001136
600267850
12-471292-3
3000001137
600267851
12-471308-7
3000001138
600267852
12-471508-2
3000001139
600267853
12-471662-7
3000001140
600267854
12-471696-5
3000001141
600267855
12-471764-1
3000001142
600267856
12-472005-8
3000001143
600267857
12-472143-7
3000001144
600267858
22-472359-9
3000001146
600267859
2028607129
1050001087
600267873
2273600002
1050001090
600267874
12-472298-9
3000001072
600267912
12-473194-9
3000001073
600267913
12-473134-5
3000001038
600268949
12-473145-1
3000001082
600268951
12-473457-0
3000001097
600268952
2177600280
1050001063
600269262
2154601108
1050001094
600269263
3726600150
1050001128
600269265
3705600434
1050001195
600269267
7120850032
2000000792
600269287
7121668326
2000000993
600269288
7121966142
2000001014
600269289
7121753466
2000001022
600269290
7120524207
2000001096
600269291
7121575273
2000001108
600269292
7121919133
2000001162
600269293
12-472243-5
3000001145
600269294
2097600762
1050001010
600269320
3602601390
1050001079
600269321
2248600040
1050001112
600271908
3006613329
1050001118
600271909
22-473628-6
3000001116
600271910
12-471695-7
3000001348
600271911
12-471420-0
3000001349
600271912
1076716
1300001077
600273390
1076082
1300001181
600273391
1077462
1300001182
600273392
12-473518-9
3000001105
600273415
5050454775
2000000948
600274056
7121336809
2000000983
600274057
7121832930
2000001041
600274058
7122307155
2000001184
600274059
001082241
1300001270
600274213
7122239028
2000001152
600274214
7122256725
2000001183
600274215
7121722271
2000000991
600274216
3052602876
1050001187
600274218
12-473276-4
3000001176
600274219
12-473927-2
3000001177
600274220
3651604471
1050001222
600274999
2046605421
1050001275
600275000
20631100547
1050001307
600275001
6005600286
1050001338
600275002
7121657733
2000001075
600275003
12-474046-0
3000001236
600275005
12-114255-3
3000001677
600275006
12-465477-8
909000126
600275153
12-460880-8
909000134
600275154
12-466127-8
909000135
600275155
2210600429
1050001089
600275166
12-474206-0
3000001243
600275167
12-473983-5
3000001342
600275168
2105600365
1050001571
600275921
7121753607
2000000972
600275922
7122334985
2000001267
600275923
7122451052
2000001515
600275924
3706601428
1050001758
600276858
12-474188-0
3000001238
600276859
7121674803
2000001403
600276860
7122076396
2000001088
600277197
12-473362-2
3000001197
600277199
12-474281-3
3000001214
600277200
12-473732-6
3000001347
600277201
3643602404
1050001155
600277202
001070685
1300001012
600277203
001080934
1300001174
600277204
20321100005
1050001115
600277259
2039604549
1050001189
600277261
12-474234-2
3000001213
600277263
12-474538-6
3000001276
600277264
12-473776-3
3000001289
600277265
12-474536-0
3000001345
600277266
7122331841
2000001190
600277267
7122356434
2000001271
600277268
6014600088
1050001092
600277278
2218601128
1050001227
600277280
2198600438
1050001274
600277281
22-462687-5
814000005
600277282
22-463392-1
814000006
600277283
12-465022-2
868000001
600277284
12-466794-5
868000002
600277285
12-466540-2
868000004
600277286
12-466115-3
868000006
600277287
12-466311-8
868000007
600277288
12-466681-4
868000008
600277289
12-465277-2
868000009
600277290
12-465945-4
868000010
600277291
12-469251-3
868000015
600277292
12-465189-9
868000017
600277293
12-470449-0
868000018
600277294
12-465950-4
868000019
600277295
12-465680-7
868000020
600277296
12-468883-4
868000021
600277297
12-465802-7
868000022
600277298
12-466809-1
868000023
600277299
12-467125-1
868000024
600277300
12-468482-5
868000026
600277301
12-466745-7
868000028
600277302
12-465834-0
868000032
600277303
12-470164-5
868000033
600277304
12-465114-7
869000004
600277306
12-465290-5
869000005
600277307
12-465777-1
869000007
600277308
12-466146-8
869000009
600277309
12-468707-5
869000011
600277310
12-473040-4
3000001016
600277327
12-473069-3
3000001231
600277328
12-474309-2
3000001240
600277329
2030601875
1050001256
600277332
6008684
1650001624
600277333
3052602909
1050001340
600277452
001080213
1300001120
600277619
12-474396-9
3000001248
600277620
12-474615-2
3000001304
600277621
12-474625-1
3000001305
600277622
12-474793-7
3000001326
600277623
12-474356-3
3000001344
600277624
12-474454-6
3000001355
600277625
12-472651-9
3000001160
600277745
12-470920-0
3000001334
600277746
2108600297
1050001284
600278836
6005600235
1050001621
600278838
001081295
1300001221
600278839
001082302
1300001380
600278841
001081489
1300001314
600278842
212044
1000001574
600279167
3602601352
1050001117
600279168
6005600275
1050001253
600279169
12-474927-1
3000001357
600279194
2027602195
1050001777
600279195
2154601170
1050001229
600279196
224051
1000001642
600279199
7120444828
2000001588
600279200
21871100062
1050001254
600279333
3602601464
1050001433
600279335
12-474100-5
3000001346
600279336
12-474767-1
3000001356
600279337
7122405942
2000001299
600279339
2051601642
1050001512
600280458
2001708341
1050001179
600280460
12-473903-3
3000001255
600280494
12-474999-0
3000001367
600280495
6010270
1650001511
600280496
12-473930-6
3000001233
600280931
12-474252-4
3000001239
600280932
12-474783-8
3000001325
600281543
12-474762-2
3000001405
600281544
12-475316-6
3000001507
600281545
22-114276-9
3000001278
600282102
12-475084-0
3000001408
600282103
12-475126-9
3000001454
600282104
21491100132
1050001317
600282789
7122627289
2000001568
600282791
12-475079-0
3000001407
600282792
12-475220-0
3000001455
600282793
12-475255-6
3000001464
600282794
12-475267-1
3000001465
600282795
12-473750-8
3000001418
600282796
001080666
1300001516
600282797
001081407
1300001211
600283120
001085417
1300001580
600283121
12-475097-2
3000001578
600283122
6010180
1650001458
600284125
231027
1000001250
600284520
2058601997
1050001815
600284526
12-472155-1
3000001595
600284527
12-474022-1
3000001235
600284528
12-472777-2
3000002004
600285029
5040436072
2000001351
600285216
7122705481
2000001610
600285217
7122969368
2000001788
600285218
231043
1000001251
600285219
7122780740
2000001611
600285524
7122619625
2000001439
600286773
001078858
1300001283
600286774
12-474638-4
3000001627
600287923
8000383
1650001762
600288023
2045701120
1050001750
600288086
12-475406-5
3000001643
600289593
12-475004-8
3000001655
600289867
22-471347-5
978000001
600295295
22-470986-1
978000002
600295296
22-470751-9
978000003
600295297
22-471274-1
978000005
600295299
22-471474-7
978000009
600295303
22-473895-1
978000012
600295306
22-474402-5
978000014
600295308
22-472531-3
978000017
600295311
22-473538-7
978000018
600295312
22-474143-5
978000024
600295318
22-473670-8
978000027
600295321
22-473623-7
978000030
600295324
22-473889-4
978000031
600295325
22-473945-4
978000033
600295327
22-474353-0
978000034
600295328
22-472722-8
978000035
600295329
22-474077-5
978000036
600295330
22-474750-7
978000037
600295331
22-472504-0
978000039
600295333
22-473084-2
978000040
600295334
22-473598-1
978000042
600295336
22-473019-8
978000043
600295337
22-471526-4
978000046
600295340
22-473594-0
978000047
600295341
22-472802-8
978000048
600295342
22-472513-1
978000049
600295343
22-471784-9
978000050
600295344
22-470404-5
978000051
600295345
22-468312-4
978000053
600295347
22-472911-7
978000054
600295348
22-473860-5
978000055
600295349
22-473556-9
978000058
600295352
22-471999-3
978000059
600295353
22-472313-6
978000061
600295355
22-473141-0
978000063
600295357
22-473230-1
978000065
600295359
22-471634-6
978000082
600295376
503279849
1150001401
Clayton.  No loanid
503294792
1150001498
Clayton.  No loanid
503260869
1150001373
Clayton.  No loanid
503281720
1150001400
Clayton.  No loanid
503266350
1150001395
Clayton.  No loanid
503283192
1150001371
Clayton.  No loanid
503278341
1150001970
Clayton.  No loanid
503275972
1150001597
Clayton.  No loanid
503272061
1150001383
Clayton.  No loanid
503260793
1150001399
Clayton.  No loanid
503273065
1150001384
Clayton.  No loanid
503234706
1150001372
Clayton.  No loanid
503335768
1150001855
Clayton.  No loanid
503280657
1150001417
Clayton.  No loanid
503276011
1150001374
Clayton.  No loanid
503285149
1150001527
Clayton.  No loanid
503278520
1150001375
Clayton.  No loanid
503257737
1150001378
Clayton.  No loanid
503273469
1150001385
Clayton.  No loanid
503273037
1150001556
Clayton.  No loanid
2011000462
1400001469
Clayton.  No loanid
503259752
1150001402
Clayton.  No loanid
2011000933
1400001741
Clayton.  No loanid
503299399
1150001503
Clayton.  No loanid
503273456
1150001387
Clayton.  No loanid
503255085
1150001398
Clayton.  No loanid
503272937
1150001397
Clayton.  No loanid
503251726
1150001694
Clayton.  No loanid
503256518
1150001376
Clayton.  No loanid
503279494
1150001537
Clayton.  No loanid
503279768
1150001632
Clayton.  No loanid
503302762
1150001481
Clayton.  No loanid
503281800
1150001411
Clayton.  No loanid
503253990
1150001517
Clayton.  No loanid
503272246
1150001899
Clayton.  No loanid
503326005
1150001755
Clayton.  No loanid
2011001782
1400001850
Clayton.  No loanid
503339764
1150001888
Clayton.  No loanid
503325948
1150001768
Clayton.  No loanid
503301258
1150001486
Clayton.  No loanid
503254794
1150001681
Clayton.  No loanid




 
 

--------------------------------------------------------------------------------

 

MERSID
Organization
1002338
First Republic
1000536
Prime Lending
1000938
Select Portfolio Servicing
1000200
PHH
1006404
Wells Fargo
1000104
SunTrust Mortgage, Inc.
1001863
Sterling Savings Bank
1000383
Cenlar FSB
1008498
Flagstar Bank, F.S.B.
1000522
Franklin American Mortgage
1000312
Wintrust Mortgage A Division of Barrington Bank & Trust Co
1003970
GuardHill Financial Corp.
1008808
Cole Taylor Bank




 
 

--------------------------------------------------------------------------------

 


 
ASF RMBS DISCLOSURE PACKAGE
 
Field
Number
Field Name
Field Description
Type of
Field
Data Type
Sample Data
Format
When
Applicable?
Valid Values
Proposed
Unique
Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
 
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of residential properties owned by the borrower that currently secure
mortgage loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income— which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year — YYYY Format). Required
only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 
 
 

--------------------------------------------------------------------------------

 
ATTACHMENT 2


PURCHASE AGREEMENT
 
See Exhibit 10.15
 
 

--------------------------------------------------------------------------------

 